Exhibit 10.1

 

PURCHASE AGREEMENT COM0028-13

 

between

 

EMBRAER S.A.

 

and

 

SKYWEST INC.

 

1

--------------------------------------------------------------------------------


 

INDEX

 

ARTICLE

 

PAGE

 

 

 

 

1.

INTERPRETATION

 

4

 

 

 

 

2.

SUBJECT

 

6

 

 

 

 

3.

PRICE

 

6

 

 

 

 

4.

PAYMENT

 

7

 

 

 

 

5.

DELIVERY

 

8

 

 

 

 

6.

CERTIFICATION

 

8

 

 

 

 

7.

ACCEPTANCE AND TRANSFER OF OWNERSHIP

 

8

 

 

 

 

8.

STORAGE CHARGE

 

10

 

 

 

 

9.

DELAYS IN DELIVERY

 

10

 

 

 

 

10.

DELIVERY INSPECTION

 

12

 

 

 

 

11.

CHANGES

 

13

 

 

 

 

12.

WARRANTY [***]

 

14

 

 

 

 

13.

PRODUCT SUPPORT PACKAGE

 

15

 

 

 

 

14.

ASSIGNMENT

 

15

 

 

 

 

15.

RESTRICTIONS AND PATENT INDEMNITY

 

15

 

 

 

 

16.

MARKETING PROMOTIONAL RIGHTS

 

17

 

 

 

 

17.

TAXES

 

17

 

 

 

 

18.

APPLICABLE LAW

 

17

 

 

 

 

19.

JURISDICTION

 

17

 

 

 

 

20.

TERMINATION

 

18

 

 

 

 

21.

OPTION AIRCRAFT

 

19

 

 

 

 

22.

INDEMNITY

 

20

 

 

 

 

23.

NOTICES

 

20

 

 

 

 

24.

EFFECTIVE DATE

 

21

 

 

 

 

25.

CONFIDENTIALITY

 

21

 

 

 

 

26.

FOREIGN CONTENT

 

21

 

 

 

 

27.

SEVERABILITY

 

21

 

 

 

 

28.

NON-WAIVER

 

21

 

 

 

 

29.

INTEGRATED AGREEMENT

 

22

 

 

 

 

30.

NEGOTIATED AGREEMENT

 

22

 

 

 

 

31.

COUNTERPARTS

 

22

 

 

 

 

32.

ENTIRE AGREEMENT

 

22

 

 

2

--------------------------------------------------------------------------------


 

ATTACHMENTS

 

“A” - AIRCRAFT CONFIGURATION EMBRAER 175

 

Exhibit 1 to Attachment A (LOPA)

 

“B” - FERRY FLIGHT ASSISTANCE AND PRODUCT SUPPORT PACKAGE

 

Exhibit 1 to Attachment B (LIST OF TECHNICAL PUBLICATIONS)

 

Exhibit 2 to Attachment B (SPECIAL INSURANCE CLAUSES)

 

“C” - WARRANTY CERTIFICATE - MATERIAL AND WORKMANSHIP

 

“D” - PRICE ESCALATION FORMULA

 

[***]

 

[***]

 

“G” — AIRCRAFT DELIVERY SCHEDULE

 

3

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT COM0028-13

 

THIS AGREEMENT IS ENTERED INTO THIS 15th DAY OF FEBRUARY, 2013, BY AND BETWEEN
EMBRAER S.A. AND SKYWEST INC., FOR THE PURCHASE AND SALE OF EMBRAER AIRCRAFT.

 

THE SALE COVERED BY THIS AGREEMENT SHALL BE GOVERNED SOLELY BY THE TERMS AND
CONDITIONS HEREIN SET FORTH, AS WELL AS BY THE PROVISIONS SET FORTH IN THE
ATTACHMENTS HERETO.

 

1.             INTERPRETATION

 

1.1.         Definitions

 

For the purpose of this Agreement, the following definitions are hereby adopted
by the Parties:

 

1.1.1.      “Actual Delivery Date”: shall mean, with respect to each Aircraft,
the date on which Buyer obtains title to that Aircraft in accordance with
Article 7.

 

1.1.2.      “AD’s”: shall mean effective Airworthiness Directives issued by
either the ANAC or the Airworthiness Authority, in connection with and with
respect to the Aircraft.

 

1.1.3.      “Agreement” or “Purchase Agreement”: shall mean this purchase
agreement and any amendments thereto.

 

1.1.4.      “Aircraft”: shall mean the EMBRAER 175 LR [***] aircraft
manufactured by Embraer according to Attachment “A”, for sale to Buyer pursuant
to this Agreement, equipped with two engines identified therein (or, where there
is more than one of such aircraft, each of such aircraft).

 

1.1.5.      “Aircraft Basic Price”: shall mean the Aircraft price, as defined in
Article 3.1.

 

1.1.6.      “Aircraft Purchase Price”: shall mean the Aircraft price, effective
on the relevant Aircraft Contractual Delivery Date, resulting from the
application of the Escalation Formula to the Aircraft Basic Price as set forth
in Article 3.3.

 

1.1.7.      “Airworthiness Authority”: shall mean the United States Federal
Aviation Administration or FAA.

 

1.1.8.      “ANAC”: shall mean the Brazilian civil aviation authority — Agência
Nacional de Aviação Civil.

 

1.1.9.                  “BFE”: shall have the meaning set forth in Article 3.3
of Attachment “A”.

 

1.1.10.        “Business Day(s)”: shall mean a day on which banks are open for
business in São José dos Campos -SP in Brazil, St. George, Utah and New York,
New York in the United States.

 

1.1.11.        “Buyer”: shall mean SkyWest Inc., a company organized and
existing under the laws of Utah with its principal place of business at 444
South River Road, St. George, Utah, 84790, USA.

 

1.1.12.        “Contractual Delivery Date”: shall mean the delivery date
referred to in Article 5.

 

4

--------------------------------------------------------------------------------


 

1.1.13.        “Day(s)”: shall mean calendar days.

 

1.1.14.        “Embraer”: shall mean Embraer S.A., a Brazilian corporation
organized and existing under the laws of Brazil with its principal place of
business at Av. Brigadeiro Faria Lima, 2170, São José dos Campos, SP, Brazil.

 

1.1.15.        “Escalation Formula”: shall mean the escalation formula contained
in Attachment “D”.

 

1.1.16.        “FAF”: shall mean delivery of an Aircraft in fly-away-factory
condition, flying from the place designated in Article 5 and cleared for export
by Embraer.

 

1.1.17.        “Initial Deposit”: shall mean the initial deposit paid for each
Aircraft referred to in Article 4.1.1.

 

1.1.18.        “LIBOR” :for purposes of calculating any rate under this
Agreement for any period for which the same is to be established, shall mean a
rate per annum equal to the US$ Six-Month LIBOR published or reported by the
Telerate Channel (equal to the US$ interest rate for a period of Six-months
displayed on page LIBOR 01 of the Reuters screen or any successor or substitute
page of such screen, providing rate quotations comparable to those currently
provided on such page of such screen) at 11:00 a.m. London time, in the London
interbank market on the first day of such period (or if such date is not a
London business day, the immediately preceding London business day) and in an
amount comparable to the amount for which such rate is to be established. For
purposes of this definition, “London business day” means any day excluding
Saturday, Sunday and any day on which commercial banks in London, England are
authorized or required by law to remain closed.

 

1.1.19.        “Major Changes”: shall mean the changes to the design of the
Aircraft, as defined in Article 11.2.2.

 

1.1.20.        “Mandatory Service Bulletins”: shall mean the mandatory service
bulletins applicable to the Aircraft, which are issued by Embraer to implement
the AD’s referred to under Article 11.4.

 

1.1.21.        “Minor Changes”: shall mean the changes to the design of the
Aircraft defined as per the terms and conditions of Article 11.2.1.

 

1.1.22.        “Option Aircraft” shall be the additional Aircraft that Buyer
shall have the option to purchase as per the terms of Article 21.

 

1.1.23.                       “Parties”: shall mean Embraer and Buyer.

 

1.1.24.        “Product Support Package”: shall mean the products and Services
to be provided by Embraer as per Article 13.

 

1.1.25.        “Scheduled Inspection Date”: shall mean the date on which a
certain Aircraft hereunder is available for inspection and acceptance by and
subsequent delivery to Buyer, as per the terms and conditions of Article 7.1.

 

1.1.26.        “Services”: shall mean the services, as defined in Article 2.3 of
Attachment “B”.

 

1.1.27.        “Technical Description”:  shall mean [***] 175 [***], as
supplemented and amended from time to time.

 

5

--------------------------------------------------------------------------------


 

1.1.28.        “Technical Publications”: shall mean the technical documentation
pertaining and related to the Aircraft, as identified in Article 2.2 and listed
in Exhibit 1, both to Attachment “B”.

 

1.1.29.        “USD” or “US$”: shall mean the legal currency of the United
States of America.

 

1.1.30.        “Vendor”: shall mean third party suppliers of equipment, parts,
tools, ground support and test equipment to Embraer to use on or in connection
with the Aircraft.

 

1.1.31.        “Working Day(s)”: shall mean a day, other than Saturday, Sunday
or holiday, on which Embraer in São José dos Campos, SP, Brazil is open for
business.

 

1.2                              Construction

 

In this Agreement unless otherwise expressly provided:

 

1.2.1 words importing the plural shall include the singular and vice versa,

 

1.2.2 a reference to an Article, Attachment or Exhibit is a reference to an
Article, Attachment or Exhibit to this Agreement, and

 

1.2.3 the headings in this Agreement are to be ignored in construing this
Agreement.

 

2.             SUBJECT

 

Subject to the terms and conditions of this Agreement:

 

2.1 Embraer shall sell and deliver and Buyer shall purchase and take delivery of
one hundred (100) Aircraft;

 

2.2 Embraer shall provide to Buyer the Services and the Technical Publications
as described in Attachment “B” to this Agreement; and

 

2.3 Buyer shall have the option to purchase up to one hundred (100) Option
Aircraft, in accordance with Article 21.

 

3.             PRICE

 

3.1 The Aircraft Basic Price of each Aircraft is [***]

 

3.2 The Services and Technical Publications and other services specified in
Attachment “B” are to be provided [***]. Additional technical publications as
well as other services shall be billed to Buyer in accordance with Embraer’s
rates prevailing at the time Buyer places a purchase order for such additional
technical publications or other services, [***].

 

3.3 The Aircraft Basic Price shall be escalated according to the Escalation
Formula. Such price as escalated shall be the Aircraft Purchase Price and it
will be provided by Embraer to Buyer [***] prior to each Aircraft Contractual
Delivery Date.

 

6

--------------------------------------------------------------------------------


 

4.             PAYMENT

 

4.1 To secure the Aircraft delivery positions set forth in Article 5 and to
ensure delivery of Aircraft in accordance with the delivery schedule set forth
in Article 5, Buyer shall pay Embraer for each Aircraft the amounts set forth in
Article 3 in accordance with the terms and conditions contained in this
Article 4. The Parties acknowledge that each of the Aircraft and the
corresponding delivery positions have been reserved for purchase by Buyer and
such Aircraft have been removed from the market. The amounts specified in
Article 3 shall be paid by Buyer by wire transfer in immediately available USD
funds, to a bank account to be timely informed by Embraer.

 

The Aircraft Purchase Price for each Aircraft (other than Option Aircraft) shall
be paid by Buyer, as follows:

 

[***]

 

4.2 In the event of Buyer failing to pay any amount payable as set forth in
Articles 4.1.2 through 4.1.4 hereunder on the relevant due date and thereafter
[***] after receipt by Buyer of notice from Embraer of the failure to pay the
required amount , Buyer shall pay to Embraer immediately upon demand made from
time to time interest on such amount, or any part thereof, not paid from the
date on which Buyer received such notice of failure to pay until the date on
which the same is paid in full at the rate equal to [***] pro rated on any part
thereof. For the payments referred to under Article 4.1.5, interest shall be
calculated as per Article 7.8. Without prejudice to Embraer’s rights set forth
in Article 4.3, interest accrued will be invoiced by Embraer [***], beginning
one month after the date on which payments should have been made, and payment
thereof shall be made by Buyer in accordance with the instructions contained
therein.

 

4.3 Without prejudice to the payment of interest on late payments set forth
above, should Buyer fail to make any payment on or before the due date and after
the notice referred to in Article 4.2, and if such failure shall not have been
cured within [***] following the date of such notice Embraer shall have the
right to postpone the relevant Aircraft Contractual Delivery Date [***].
Notwithstanding the foregoing, Embraer shall have the right to [***] if such
failure shall not have been cured within [***] following the date on which
notice referred to in Article 4.2 is received by Buyer.

 

4.4 Net payments: Except as otherwise provide for in Article 17 hereof, all
payments to be made by Buyer under this Agreement shall be made without set off
or withholding whatsoever. If Buyer is obliged by law to make any deduction or
withholding from any such payment, the amount due from Buyer in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Embraer receives a net amount equal to
the amount Embraer would have received had no such deduction or withholding been
required to be made.

 

4.5 Payment Date: unless otherwise agreed by the Parties in writing, payment of
the amounts referred in Articles 4.1.2, 4.1.3 and 4.1.4, if not due upon the
execution of this Agreement, shall be made by Buyer on or before the [***] prior
to the [***] of the month on which each of such payments is [***].

 

7

--------------------------------------------------------------------------------


 

4.6 [***]: except as expressly determined otherwise in this Agreement, all
payments made by Buyer to Embraer hereunder shall be [***].

 

5.         DELIVERY

 

Subject to payment in accordance with Article 4 and the provisions of Articles 7
and 9, Embraer shall offer the Aircraft to Buyer for inspection, acceptance and
subsequent delivery in FAF condition, at Embraer premises in São José dos
Campos, State of São Paulo, Brazil, on a date within the month contained in
Section 1 of Attachment “G” to this Agreement.

 

Except as otherwise expressly provided differently elsewhere in this Agreement,
the date indicated in Section 1 of Attachment “G” to this Agreement shall be
deemed to be the last day of the month set forth therein.

 

6.         CERTIFICATION

 

6.1 The EMBRAER 175 aircraft is type certified pursuant to FAA airworthiness
requirement FAR 25 — Airworthiness Standards Transport Category Airplanes [***].

 

6.2 The Aircraft shall be manufactured by Embraer in compliance with FAA type
certification and the operational requirements of the Airworthiness Authority,
except for the items that are under Buyer’s regulatory responsibility pursuant
to the FAR operational requirements and are not otherwise required to be
provided by Embraer under this Agreement. Buyer shall be solely responsible for
determining which operational requirements of the Airworthiness Authority are to
be incorporated into the Aircraft configuration and for informing Embraer
thereof. All such requirements, to the extent not included in Attachment A at
the time of execution of this Purchase Agreement, shall be treated in accordance
with the terms and conditions of Article 11.5.

 

6.3 The Aircraft shall be delivered to Buyer with an export certificate of
airworthiness issued by the ANAC complying with the type certificate. The
condition of the Aircraft at delivery and the documentation delivered with the
Aircraft, including the above mentioned export certificate of airworthiness,
shall enable Buyer to obtain a certificate of airworthiness from the
Airworthiness Authority. Subject to the above, it shall be Buyer’s
responsibility to obtain such certificate of airworthiness for and the
registration of the Aircraft, at Buyer’s sole expense.

 

7.             ACCEPTANCE AND TRANSFER OF OWNERSHIP

 

7.1 The Aircraft shall be delivered in accordance with the schedule specified in
attachment “G” hereto. Embraer shall give Buyer [***] advance notice by e-mail
or facsimile of the date on which Embraer considers that each Aircraft will be
ready for inspection, acceptance and subsequent delivery. The final notification
shall be issued by Embraer to Buyer with no less than [***] prior to the date
that the Aircraft will be made available for Buyer’s inspection, which date
shall be defined as the “Scheduled Inspection Date”, on which date Buyer shall
promptly start inspecting such Aircraft.

 

8

--------------------------------------------------------------------------------


 

7.2 Buyer shall be allowed a reasonable period of time but in no event greater
than [***] to inspect and conduct an acceptance flight of each Aircraft prior to
its delivery. [***]. Embraer will provide the fuel and insurance for the
Aircraft’s acceptance flight in accordance with the insurance policy of Embraer.

 

7.3 If Buyer finds an Aircraft acceptable, Buyer shall promptly execute and
deliver a certificate of acceptance of such Aircraft and pay any and all amounts
then due and payable pursuant to this Agreement, including but not limited to
all amounts referred to in Articles 4.1, 4.2, 7.8 and 8 as applicable.
Simultaneously with receipt of the certificate of acceptance and the payments
then due and payable, Embraer shall issue a warranty bill of sale, thus
effecting transfer of title and risk in and to the Aircraft to Buyer, free and
clear of any liens and encumbrances, at which time Buyer shall promptly remove
the Aircraft from the facilities of Embraer.

 

7.4 Buyer may decline to accept an Aircraft which does not materially comply
with the specification set forth in Attachment “A” or [***] not in an airworthy
condition. For the purposes of this Article 7, an Aircraft shall be deemed not
to be materially compliant when one or more of the Aircraft characteristics
identified in Article 11.2.1 (i) through (vii) are adversely affected by such
non-compliance vis-à-vis the specification set forth in Attachment “A”.

 

7.5 If Buyer declines to accept an Aircraft, Buyer shall give Embraer written
notice of all specific reasons for such refusal within [***] following the last
day of the [***] inspection period permitted above and Embraer shall have [***],
commencing on the [***]  after receipt of such notice, to take all necessary
actions in order to resubmit the Aircraft to Buyer for re-inspection.

 

7.6 Buyer shall be allowed [***] to re-inspect the Aircraft, starting on the day
immediately following receipt by Buyer of notice from Embraer that all necessary
actions were taken. In the event Buyer declines to accept an Aircraft after this
procedure is carried out twice, the Parties shall convene immediately following
final refusal to accept the Aircraft in order to negotiate possible solutions.
If within [***] counted from the date in which Embraer receives notice of such
final refusal to accept the Aircraft, Embraer and Buyer fail to reach an
agreement in writing, then either Party may terminate this Agreement with
respect to the affected Aircraft without liability to either Party, except that
Embraer shall return to Buyer the amounts actually received by Embraer from
Buyer towards the purchase of the affected Aircraft and the BFE (if applicable)
in each case [***].

 

7.6.1 In the event that Buyer accepts an Aircraft that complies with Article 7.4
hereof [***].

 

7.7 Should Buyer fail to perform the acceptance and transfer of title to the
Aircraft or to give Embraer written notice of specific reasons for refusal,
within the periods provided for and in accordance with this Article 7, Embraer
shall be entitled, at its discretion, to either [***]. Embraer rights to [***]
shall only become effective if such default of Buyer has not been cured within
[***] counted from the Scheduled Inspection Date, [***].

 

7.8 Notwithstanding the provisions of Article 7.7 and in addition to Embraer’s
rights pursuant to Article 20.3 should Buyer fail to perform the acceptance and
transfer of

 

9

--------------------------------------------------------------------------------


 

title to the Aircraft within the time period specified in Articles 7.2, 7.3, 7.5
and 7.6, as applicable, and provided Embraer has tendered the Aircraft as
contemplated by this Agreement, interest will accrue at the rate equal to [***]
calculated over the unpaid balance of the relevant Aircraft Purchase Price,
prorated from the date on which Buyer should have completed the inspection or
re-inspection of the Aircraft, whichever is later, until the date in which
transfer of title occurs or until the date Embraer terminates this Agreement
pursuant to Article 7.7, whichever occurs first. Without prejudice to Embraer’s
rights set forth in Article 7.7, interest accrued will be invoiced by Embraer on
a [***] basis, beginning [***] after the date on which the Aircraft acceptance
or transfer of title should have been performed, and payment thereof shall be
made by Buyer in accordance with the instructions contained therein.

 

8.                                      STORAGE CHARGE

 

8.1 A storage charge equal to [***] per [***] shall be charged by Embraer to
Buyer commencing on:

 

8.1.1 Buyer’s failure to perform inspection or re-inspection of an Aircraft,
whichever is later, per the date or time period specified in writing by Embraer,
according to Articles 5 and/or 7, as applicable; or

 

8.1.2 Buyer’s acceptance of an Aircraft when Buyer defaults in the fulfillment
of any payment due and in taking title to such Aircraft immediately thereafter;
or

 

8.1.3 Buyer’s failure to remove an Aircraft from Embraer’s facilities after
issuance of an export certificate of airworthiness as provided for in Article
6.3 hereof and after title transfer [***].

 

8.2 If however, Buyer notifies Embraer in writing [***] in advance of its
expected delay in the performance of its obligations set forth in Articles
8.1.1, 8.1.2 and 8.1.3 above, the storage charge shall commence on the [***]
after the occurrence of the events set forth in Articles 8.1.1, 8.1.2 or 8.1.3
above, as applicable.

 

8.3 In the event that an Aircraft Contractual Delivery Date must be extended by
Embraer from that which is designated in Article 5, due to Buyer’s failure to
perform any action or provide any information contemplated by this Agreement
other than the ones specified in the preceding paragraphs, the storage charge
shall commence on the [***] after the Contractual Delivery Date relative to such
Aircraft.

 

8.4 Buyer shall pay the storage charge as set forth in Articles 8.1 or 8.3, as
applicable, in USD, per each [***] of delay or prorated for any part thereof,
within [***] after the presentation of each invoice by Embraer.

 

9.                                      DELAYS IN DELIVERY

 

9.1 Excusable Delays:

 

9.1.1 Embraer shall not be held liable or be found in default for any delays in
the delivery of an Aircraft beyond the Contractual Delivery Date or in the
performance of any act to be performed by Embraer under this Agreement,
resulting from, but not

 

10

--------------------------------------------------------------------------------


 

restricted to, the following events or occurrences (hereinafter referred to as
“Excusable Delays”): [***].

 

9.1.2 Within [***] after Embraer has [***] that the occurrence of any of the
above mentioned events will constitute causes of Excusable Delays in the
delivery of an Aircraft beyond the Contractual Delivery Date or in the
performance of any act or obligation to be performed by Embraer under this
Agreement, Embraer [***].

 

9.1.3 Any such delays shall [***].

 

9.1.4 If the cause of such Excusable Delay is such as to last longer than [***]
or to render the performance of this Agreement impossible, [***], then the
Parties shall attempt to renegotiate the terms of this Agreement accordingly,
within [***] following the last Day of Excusable Delay as provided for herein.
In the event that the Parties fail to agree on such terms, Buyer shall have the
right within [***] after the expiration of such [***] period to terminate this
Agreement [***], by written notice to Embraer. In the event that Buyer does not
exercise the termination right as provided for above, and such Excusable Delay
lasts [***] or longer, Embraer may terminate this Agreement [***] by written
notice to Buyer, no later than [***] after such [***]. In any case termination
by either Party hereunder shall be without liability to either Party, except as
provided for in Article 20.2(i).

 

9.1.5 If, however, the cause of such Excusable Delay is attributable to Buyer in
accordance with [***], Buyer shall not be entitled to terminate this Agreement
in accordance with Article 9.1.4 and upon a termination by Embraer the
provisions of Article 20.3 shall apply.

 

9.2 Non-Excusable Delays:

 

9.2.1 If the delivery of an Aircraft is delayed, and such delay does not
constitute an Excusable Delay (hereinafter referred to as “Non-Excusable
Delays”), by more than [***] after the Contractual Delivery Date for such
Aircraft, Buyer [***] up to the date that the Aircraft is available for
inspection and acceptance by, and subsequent delivery to Buyer by means of
written confirmation of the successful completion of ground and flight tests
performed by Embraer, to be provided as per Article 7.1 [***] within such [***]
and [***], it being understood that such [***] will not, in any event, [***] and
that it will only be due and payable by Embraer to Buyer after Buyer pays to
Embraer the total Aircraft Purchase Price, in respect of the affected Aircraft,
and as otherwise provide for in Article 20.2(ii). Such payment shall be made
[***].

 

9.2.1.1 In the event Embraer issues a written Non-Excusable Delay notice to
Buyer within at least [***] prior to the Contractual Delivery Date of the
affected Aircraft, Embraer shall have a [***], and Buyer [***] up to the date
that the affected Aircraft is available for inspection and acceptance by, and
subsequent delivery to Buyer by means of written confirmation of the successful
completion of ground and flight tests performed by Embraer, to be provided as
per Article 7.1, [***] within such [***] and [***], it being understood that
such [***] will not, in any event, [***] of such Aircraft and that it will only
be due and payable by Embraer to Buyer after Buyer pays to Embraer the total
Aircraft Purchase Price, in respect of the affected Aircraft, and as otherwise
provide for in Article 20.2(ii). Such payment shall be made within [***] of
payment of the total relevant Aircraft Purchase Price.

 

11

--------------------------------------------------------------------------------


 

9.2.1.2 The Parties acknowledge and agree that [***], but are a fair and
reasonable [***].

 

9.2.2 Within [***] after Embraer has [***] the occurrence of any event which
constitutes a Non-Excusable Delay in the delivery of an Aircraft, Embraer shall
send a written notice to Buyer of such occurrence including a description of the
delays and an estimate of the effects expected upon the delivery of the
Aircraft. Buyer shall have the right to terminate this Agreement in respect to
the relevant Aircraft upon the occurrence of any Non-Excusable Delay of [***] or
longer after such Aircraft Contractual Delivery Date, such right to be exercised
by written notice to Embraer no earlier than after the expiration of such [***].
In any case, termination by Buyer hereunder shall be without liability to either
Party, except as provided in Article 20.2(ii).

 

9.2.3 It is agreed between the Parties that if, with respect to a delayed
Aircraft, Embraer does not receive [***] from Buyer, within [***] after the
Contractual Delivery Date of such Aircraft, Buyer shall be deemed to have fully
waived its right [***].

 

9.3 Delay Due to Loss or Structural Damage of the Aircraft

 

If, before delivery thereof an Aircraft is lost, destroyed or, in the reasonable
opinion of Embraer, is damaged beyond economic repair (“Total Loss”), then
Embraer will notify Buyer to [***]. Embraer will specify in its notice [***] the
earliest date that an aircraft to replace the Aircraft may be delivered to Buyer
and such date shall be deemed to be the revised Contractual Delivery Date for
the replacement aircraft; [***]. However, in the event the specified revised
Contractual Delivery Date is more than [***] after the original Contractual
Delivery Date, then this Agreement will terminate with regards to the affected
Aircraft unless Buyer accepts the revised Contractual Delivery Date and: (i)
Buyer notifies Embraer of such acceptance within [***] of the date of receipt of
the notice from Embraer, and (ii) the Parties execute an amendment to this
Agreement recording the variation in [***].

 

If this Agreement terminates in relation to an Aircraft in accordance with this
Article 9.3, such termination shall discharge the Parties from all obligations
and liabilities of the Parties hereunder with respect to such Aircraft and
related Services, except that Embraer shall return to Buyer any moneys paid by
Buyer towards the purchase of such Aircraft [***]. Such payment to be made
within [***].

 

In case of a dispute in regard whether an Aircraft is delayed as a result of a
loss under Article 9.3 or Excusable Delay under Article 9.1 the provisions of
Article 9.3 shall prevail.

 

[***]

 

10.                               DELIVERY INSPECTION

 

10.1                        Embraer shall provide to Buyer at least [***] prior
to the first Contractual Delivery Date commercially reasonable procedures,
subject matter and acceptance criteria for the delivery inspection (the
“Inspection Protocol”). Within [***] of receipt of the Inspection Protocol, both
Parties shall discuss and agree to a mutually acceptable Inspection Protocol,
each party acting reasonably.

 

12

--------------------------------------------------------------------------------


 

10.2                        In order to perform the delivery inspection and
acceptance of each Aircraft in accordance with Article 7, Buyer shall send up to
[***] authorized representatives (the “Authorized Representatives”) to the
facilities of Embraer. Buyer shall communicate to Embraer the names of its
Authorized Representatives, by means of written notice, at least [***] prior to
each relevant Aircraft Contractual Delivery Date specified in Article 5.

 

10.3                        Such Authorized Representatives, or other
representatives indicated by Buyer, shall be authorized and duly empowered to
sign the acceptance and transfer of title and risk documents and accept delivery
of the Aircraft pursuant to Article 7.

 

10.4                        For the purposes subject hereof, Embraer shall
provide, at Embraer’s cost and expense, communication facilities (telephone,
facsimile and internet connection) for Buyer’s Authorized Representatives, as
well as the necessary tools, measuring devices, test equipment and technical
assistance as may be necessary to perform acceptance tests. Embraer shall also
make available to Authorized Representatives (i) free local transportation
between Embraer facilities and hotel during normal working hours on the relevant
Working Days, and (ii) lunch at the canteen at Embraer facilities on Working
Days.

 

10.5                        Buyer’s Authorized Representatives shall observe
Embraer’s administrative rules and instructions while at Embraer’s facilities.

 

10.6                        Buyer’s Authorized Representatives shall be allowed
exclusively in those areas related to the subject matter hereof. Buyer agrees to
to the extent permitted by law to hold harmless and indemnify the Embraer
Indemnities (as defined in Attachment “B”, Section 2.3.2(m))  from and against
all and any kind of liabilities in respect to such representatives(other than
for the loss or damage to property of the Embraer Indemnities and agents or
employees of the Embraer Indemnities), under all circumstances and in any
instance, except to the extent they arise from the gross negligence or the
willful misconduct of the Embraer Indemnities or their employees and agents.

 

11.                               CHANGES

 

11.1 Each Aircraft will comply with the standards defined in Attachment “A”
hereto and shall incorporate all modifications which are classified as AD’s
mandatory by ANAC or the Airworthiness Authority as provided in Article 11.4,
and those agreed upon by Buyer and Embraer in accordance with this Article.

 

11.2 The Parties hereby agree that changes can be made by Embraer in the design
of the Aircraft, the definition of which and its respective classification shall
be in compliance to the Aircraft type specification, as follows:

 

11.2.1 Minor Changes: defined as those modifications which will not, or would
not reasonably be expected to adversely affect the Aircraft in any of the
following characteristics:

 

[***]

 

11.2.2 Major Changes: defined as those modifications which affect at least one
of the topics mentioned in Article 11.2.1.

 

13

--------------------------------------------------------------------------------


 

11.3 Embraer shall have the right, but not the obligation, to incorporate Minor
Changes in the Aircraft still in the production line at its own cost, without
the prior consent of Buyer.

 

11.4 Embraer shall convey those Major Changes that are classified as AD’s by
means of service bulletins approved by the Airworthiness Authority and/or ANAC,
as appropriate. Service bulletins that implement such AD’s shall be referred to
as Mandatory Service Bulletins. Embraer shall incorporate Mandatory Service
Bulletins as follows:

 

11.4.1 Compliance required before Contractual Delivery Date: Embraer shall
incorporate Mandatory Service Bulletins in undelivered Aircraft at Embraer’s
expense in a reasonable period of time if the compliance time for such Mandatory
Service Bulletins is before Contractual Delivery Date of such Aircraft. Embraer
shall not be liable for any delays resulting from incorporation of Mandatory
Service Bulletins when the Aircraft has already passed the specific production
stage affected by the incorporation of said change but Embraer shall [***] to
incorporate such changes prior the Actual Delivery Date [***].

 

11.4.2 Compliance required after Contractual Delivery Date: For [***] after
[***], Embraer shall [***]. When flight safety is affected, such changes shall
be immediately incorporated. After the [***] period mentioned above in this
Article 11.4.2, the provisions of Article 11.5 shall apply.

 

11.5 Except for the Major Changes referred to in Article 11.4, any other Major
Changes such as (i) any change developed by Embraer as product improvement, (ii)
any change required by Buyer in relation to the Aircraft configuration, (iii)
any change in the certification regulations presented in the Technical
Description, which are required by the Airworthiness Authority as a consequence
of alterations, amendments and/or innovations of these applicable regulations,
or (iv) any change due to alterations, amendments and/or innovations of legal
requirements by other authorities (including without limitation environmental
authorities) that have the effect of rendering Aircraft parts obsolete, shall be
considered as optional and Embraer shall submit to Buyer a Proposal of Major
Change (“PMC”) describing the impacts of such change. Should Buyer not approve
such PMC [***].

 

11.6 Any Major Change to the Aircraft, made in accordance with the foregoing
paragraphs, which affect the provisions of Attachment “A” hereto, shall be
incorporated in said Attachment by means of an amendment.

 

11.7 Except [***], the Aircraft shall, on the Scheduled Inspection Date, comply
with the terms and conditions of Attachment “A” as from time to time amended
pursuant to Article 11.6. Determination of such compliance shall [***].

 

12.                               WARRANTY [***]

 

12.1. Warranty: the materials and workmanship relative to the Aircraft subject
of this Agreement will be warranted in accordance with the terms and conditions
specified in Attachment “C”.

 

14

--------------------------------------------------------------------------------


 

12.2 [***]: Embraer hereby [***] to Buyer [***], of and with respect to the
Aircraft in accordance with the terms and conditions specified in [***].

 

13.                               PRODUCT SUPPORT PACKAGE

 

Embraer shall supply to Buyer the Product Support Package described in Article 2
of Attachment “B” hereto, which includes Embraer’s spare parts policy, the
Technical Publications and the Services.

 

14.                               ASSIGNMENT

 

14.1 Assignment of rights and obligations: Buyer may not assign, novate or
transfer any of its rights or obligations hereunder without the prior written
consent of Embraer, provided Buyer (x) may assign [***] under this Agreement
with respect to [***] with [***] prior written notice to Embraer to a [***]
which is [***] (“Permitted Assignee”) and Buyer shall [***] with [***] in regard
to such assigned rights and obligations and (y) may assign its [***] to a
finance party that shall acquire such Aircraft for the purposes of [***] to a
[***] with [***] prior written notice to Embraer and Buyer shall [***] to [***]
such Aircraft [***].

 

14.2 Assignment of Product Support Package, as identified in Article 13 shall
not be assigned or transferred to any third party, other than a Permitted
Assignee, in connection with the transfer of title, possession or operation of
any Aircraft.

 

14.3 Assignment of warranties [***]: if Buyer wishes to transfer or assign the
warranty contained in Attachment “C” [***] to a third party in connection with a
financing of the Aircraft and the transfer of title, possession or operation of
any Aircraft, Buyer shall obtain the prior written consent of Embraer [***]
Buyer may upon [***] prior written notice to Embraer assign [***] that is [***]
or [***] acquisition of an Aircraft the warranties contained in Attachment “C”
[***].

 

[***]

 

14.5 Notwithstanding the above, this Agreement, as well as the warranty [***],
shall not be assigned to [***], any person or entity which the Parties may be
legally restricted to enter in to an agreement, to a person or entity debarred
by the United States government or in case such assignment would infringe US
export control regulations or any other applicable law.

 

15.                               RESTRICTIONS AND PATENT INDEMNITY

 

15.1 Claims against Buyer. Subject to the limitations and conditions set forth
herein, including, without limitation Article 15.2, Embraer shall indemnify
Buyer with respect to all claims, lawsuits, and liabilities based upon or
arising from any suit, action, proceeding, or allegation that:

 

(a) Any product or service purchased from or supplied by Embraer hereunder or
any portion thereof (collectively, for the purposes of this Article 15, “Item”)
and/or the use or operation thereof constitutes an alleged or actual
infringement of any granted or registered United States or foreign patent
(“Patent Claim”), provided that from the time of design of such Item and until
such Patent Claim is resolved, each of the country in which the relevant patent
is held and the flag country of the Aircraft is a

 

15

--------------------------------------------------------------------------------


 

party to (1) the Paris Convention for the Protection of Industrial Property as
amended and (2) Article 27 of the Chicago Convention on International Civil
Aviation of December 7, 1944, or

 

(b) Aircraft software and accompanying documentation and manuals (collectively,
for purposes of this Article 15, “Software”), or any part of such Aircraft
Software furnished by Embraer, constitutes an alleged or actual infringement of
any United States or foreign copyright rights or misappropriates any third party
trade secret right under U.S. law or other foreign law (“Copyright Claim”),
provided that from the time of design of such Software and until such Copyright
Claim is resolved, each of the country in which the infringement claim is made
and the flag country of the Aircraft is a member of the Berne Convention for the
Protection of Literary and Artistic Works as amended and both countries
recognize Software as a “work” under the Berne Convention.

 

15.1.1 Embraer’s indemnification provided in this Article 15 shall not apply to
Buyer furnished or installed equipment, Items or Software not installed, used or
maintained in accordance with all instructions and procedures of Embraer (as may
be modified by Embraer from time-to-time), any Buyer-furnished or requested
designs or any Buyer modification of any Item or Software.

 

15.2 Limitations and Conditions. Buyer shall give prompt written notice to
Embraer of the receipt of a notice of a suit or action against Buyer alleging a
Patent Claim or Copyright Claim covered by this Article 15 or of a written
notice alleging a Patent Claim or Copyright Claim covered by this Article 15,
whichever occurs earlier. Failure to notify Embraer as provided herein shall
relieve Embraer of liability that it may have to Buyer to the extent that the
defense of any such Patent Claim or Copyright Claim is prejudiced thereby.

 

At all times, Embraer shall have the right, at its option and expense, to
negotiate with any party alleging a Patent Claim or Copyright Claim, assume or
control the defense to any allegation of a Patent Claim or Copyright Claim,
including without limitation, the right to bring a declaratory judgment or
similar action, intervene in any action involving a Patent Claim or Copyright
Claim, and/or attempt to resolve a Patent Claim or Copyright Claim by replacing
or modifying an Item or Software.

 

Buyer shall promptly furnish to Embraer all information, documents, records, and
assistance within Buyer’s possession, custody or control as requested by Embraer
that Embraer considers potentially relevant or material to any allegation
covered by this Article 15. Buyer shall co-operate with Embraer and shall, upon
Embraer’s reasonable request and at Embraer’s expense, arrange for the
attendance of representatives of Buyer at depositions, hearings, trials, and the
like, and assist in effecting settlements, securing and giving evidence,
obtaining the attendance of witnesses and in the conduct of any suits or actions
covered by this Article 15.

 

Buyer shall obtain Embraer’s written approval prior to paying, agreeing to pay,
assuming any obligation or making any material concession relative to any Patent
Claim or Copyright Claim.

 

Embraer shall assume and pay any and all judgments and all costs assessed
against Buyer in a final non-appealable judgment of any suit or action, and
Embraer will make all payments in settlement imposed upon or incurred by Buyer
with Embraer’s [***].

 

16

--------------------------------------------------------------------------------


 

EMBRAER SHALL HAVE NO OBLIGATION OR LIABILITY UNDER THIS ARTICLE 15 FOR ANY LOSS
OF USE, REVENUE OR PROFIT, OR FOR ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGES.
THE OBLIGATIONS AND REMEDIES OF BUYER SET FORTH IN THIS ARTICLE 15 ARE EXCLUSIVE
AND IN SUBSTITUTION FOR, AND BUYER HEREBY WAIVES, RELEASES AND RENOUNCES, ALL
OTHER INDEMNITIES, OBLIGATIONS AND LIABILITES OF EMBRAER AND ALL OTHER RIGHTS,
CLAIMS AND REMEDIES OF BUYER AGAINST EMBRAER, EITHER EXPRESS OR IMPLIED, ARISING
BY LAW OR OTHERWISE, WITH RESPECT TO ANY ACTUAL OR ALLEGED INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHT BY ANY PRODUCT OR SERVICE PROVIDED UNDER THIS
AGREEMENT.

 

16.                               MARKETING PROMOTIONAL RIGHTS

 

With Buyer’s prior written consent, Embraer shall have the right to show for
marketing purposes, free of any charge, the image of Buyer’s Aircraft, painted
with Buyer’s colors and emblems, affixed in photographs, drawings, films,
slides, audiovisual works, models or any other medium of expression (pictorial,
graphic, and sculptural works), through all mass communications media such as
billboards, magazines, newspaper, television, movie, theaters, as well as in
posters, catalogues, models and all other kinds of promotional material.

 

17.                               TAXES

 

Embraer shall [***]. All other taxes [***] shall be borne by Buyer.

 

18.                               APPLICABLE LAW

 

This Agreement shall in all respects be governed by the laws of the State of New
York, including all matters of construction, validity and performance, without
giving effect to principles of conflicts of laws other than sections 5-1401 and
5-1402 of the New York General Obligations law.

 

19.                               JURISDICTION

 

Each Party hereto hereby irrevocably agrees, accepts and submits to, for itself
and in respect of any of its property, generally and unconditionally, the
exclusive jurisdiction of the courts of the State of New York in the City and
County of New York and of the United States for the Southern District of New
York, in connection with any legal action, suit or proceeding with respect to
any matter relating to or arising out of or in connection with this Agreement or
any other operative agreement and fully waives any objection to the venue of
such courts. Furthermore to the fullest extent permitted by applicable law, each
Party hereby waives, and agrees not to assert, by way of motion, as a defense,
or otherwise, in any such suit action or proceeding any claim that it is not
personally subject to the jurisdiction of the above named courts, that the suit,
action or proceeding is brought in an inconvenient forum, or that the venue of
the suit, action or proceeding is improper.

 

EACH PARTY HERETO HEREBY EXPRESSLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A JURY TRIAL IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY

 

17

--------------------------------------------------------------------------------


 

ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

20.                               TERMINATION

 

20.1 Should either Party fail to comply partially or completely with its
obligations hereunder, the other Party shall be entitled to give notice of such
failure and to require that such failure be remedied within the period specified
in that notice, which period shall not be less than [***]. Should such failure
not be remedied within the period so specified, then the Party who gave notice
of such failure shall be entitled to terminate this Agreement. Should
termination occur in accordance with the foregoing, [***]. NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY IN ANY CIRCUMSTANCE HEREUNDER FOR ANY CONSEQUENTIAL DAMAGES (INCLUDING
LOSS OF PROFITS, LOSS OF REVENUE, LOSS OF USE AND INCREASED COSTS) OR PUNITIVE
DAMAGES OR INDIRECT OR INCIDENTAL DAMAGES WHICH MAY ARISE OUT OF, OR BE
CONNECTED TO, ANY BREACH OR DEFAULT UNDER   ANY TERM, CONDITION, COVENANT,
WARRANTY, OR PROVISION OF THIS AGREEMENT, AND WHICH EITHER PARTY WOULD OTHERWISE
BE ENTITLED TO UNDER ANY APPLICABLE LAW, INCLUDING BUT NOT LIMITED TO ANY CLAIMS
SOUNDING IN CONTRACT, TORT, EQUITY OR STATUTE.

 

20.2 As provided in Article 9.1.4, Buyer and Embraer shall have the right to
terminate this Agreement in respect of the relevant Aircraft. As provided in
Article 9.2.2, Buyer shall have the right to terminate this Agreement in respect
to the relevant Aircraft. Upon receipt of the notices referred in Articles 9.1.4
or 9.2.2 to be issued by Buyer or Embraer, as the case maybe, Embraer shall:

 

(i)                                     in case of [***].

 

(ii)                                  in case of [***].

 

20.3 If Buyer terminates this Agreement before the Actual Delivery Date of an
Aircraft [***] or, if Embraer terminates this Agreement [***]. It is hereby
agreed by the Parties that upon the receipt by Embraer of the amounts set forth
above in full, [***] fair and reasonable [***]. Such payment to be made by Buyer
within [***] of termination.

 

Embraer’s rights to terminate this Agreement due to Buyer’s failure to comply
[***], at Embraer’s sole discretion, may be exercised to terminate not only the
relevant Aircraft but the whole Agreement, in relation to all undelivered
Aircraft, in case Embraer has terminated [***], as a result of Buyer’s default
[***]. In the event Embraer decides to terminate the [***] as described under
this provision, Buyer shall [***]  at the date of such termination. [***]. It is
hereby agreed by the Parties that upon the receipt by Embraer of the amounts set
forth above in full, [***] fair and reasonable [***]. Such payment to be made
by  Buyer within [***] of termination.

 

Buyer’s rights to terminate this Agreement [***] hereof, at Buyer’s sole
discretion, may be exercised to terminate not only the relevant Aircraft but the
whole Agreement, in relation to all undelivered Aircraft, in case Buyer has
[***], as a result of Embraer’s default [***] hereof. In the event Buyer decides
to terminate [***] as

 

18

--------------------------------------------------------------------------------


 

described under this [***], Embraer shall [***] prior to the relevant [***] at
the date of such termination. It is hereby agreed by the Parties that upon the
[***] of the [***] fair and reasonable [***]. Such [***] within  [***].

 

20.4  If either Party terminate this Agreement in respect to an Aircraft [***]
hereof, Embraer [***] shall return to Buyer all amounts previously paid by Buyer
with respect to the relevant Aircraft [***]. Such payment to be made within
[***] of  termination.

 

20.5  In the event of [***].

 

20.6  In the event of [***].

 

21.                               OPTION AIRCRAFT

 

Subject to the [***], Buyer shall have the option to purchase one hundred (100)
additional Option Aircraft, to be delivered in accordance with Option Aircraft
contractual delivery dates (each an “Option Aircraft Contractual Delivery Date”)
contained in Section 2 of Attachment “G” to this Agreement.

 

The Option Aircraft will be supplied in accordance with the following terms and
conditions:

 

21.1 [***]

 

21.2 The unit basic price of the Option Aircraft shall be equal to the unit
Aircraft Basic Price (the “Option Aircraft Basic Price”).

 

21.3 The Option Aircraft Basic Price shall be escalated according to the
escalation formula subject of Attachment “D” hereto, determining the Option
Aircraft purchase price (the “Option Aircraft Purchase Price”).

 

21.4 The payment of the Option Aircraft Purchase Price shall be made for each
Option Aircraft for which Buyer has exercised its option rights hereunder
according to the following:

 

[***]

 

21.5 Except as otherwise provide for in Article 21.5.1 the option to purchase
the Option Aircraft shall be exercised in [***] groups of [***] Option Aircraft
each (the “Option Group” for purposes of this Article 21.5) no later than [***]
prior to [***] the first Option Aircraft Contractual Delivery Date in such
Option Group. [***]. Any Option Aircraft not exercised by Buyer as per the terms
and conditions of this paragraph will be considered relinquished, [***], and
Embraer shall return to Buyer any payments made by Buyer towards the purchase of
such terminated Option Aircraft within [***] following such termination.

 

21.5.1 In the event that Buyer fails to issue the [***]. Any Option Aircraft not
exercised by Buyer as per the terms and conditions of this paragraph will be
considered relinquished [***] and Embraer shall return to Buyer any payments
made by Buyer towards the purchase of such terminated Option Aircraft within
[***] following such termination.

 

19

--------------------------------------------------------------------------------


 

21.5.2 After the confirmation by Buyer of any of the Option Groups described in
Article 21.5.1 above for at least [***] Option Aircraft, the remaining Option
Aircraft shall be exercised [***] no later than [***] months prior [***] Option
Aircraft Contractual Delivery Date in such Option Group. [***]. Any Option
Aircraft not exercised by Buyer as per the terms and conditions of this
paragraph will be considered relinquished [***], and Embraer shall return to
Buyer any payments made by Buyer towards the purchase of such terminated Option
Aircraft within [***] following such termination.

 

21.6 If the options are confirmed by Buyer as specified above, an amendment to
this Agreement shall be executed by and between the Parties within [***]
following the Option Aircraft exercise date, confirming the Option as an
Aircraft under this Agreement and setting forth any other mutually agreed upon
the terms and conditions applicable to, if any, exclusively to the Option
Aircraft.

 

21.7 Article 2.3.4 of Attachment “B” hereto sets forth the agreement regarding
the product support package to be applied to the Option Aircraft.

 

22.                               Intentionally Omitted

 

23.                               NOTICES

 

All notices permitted or required hereunder shall be in writing in the English
language and sent, by registered mail, or facsimile, to the attention of the
Vice President, Contracts — Commercial Aviation as to Embraer and of the Chief
Financial Officer as to Buyer, to the addresses indicated below or to such other
address as either Party may, by written notice, designate to the other.

 

23.1 EMBRAER:

EMBRAER S.A.

Av. Brigadeiro Faria Lima, 2170

12.227-901 São José dos Campos - SP

Brazil

Telephone: (+55 12) 3927-1410

Facsimile: (+55 12) 3927-1257

 

23.2 BUYER:

SKYWEST INC.

444 South River Road

St. George, Utah, 84790

USA

Telephone: +1 435.634.3212

Facsimile: +1 435.634.3205

 

20

--------------------------------------------------------------------------------


 

24.                               EFFECTIVE DATE

 

24.1 This Agreement shall become effective upon its execution by the Parties,
provided however, Buyer’s obligation to purchase the Aircraft is expressly
[***], determined by Buyer in good faith and acting reasonably, [***].

 

[***]

 

25.                               CONFIDENTIALITY

 

Neither Party has the right to make public disclosure of the terms of this
Agreement except as required by any applicable law or regulation adopted or
promulgated by any governmental authority, exchange or self-regulatory
organization. Each of Buyer and Embraer agrees not to disclose any non-public
portion of this Agreement or its Attachments, amendments or any other
supplement, to any third party without the previous written consent of the other
Party, which consent shall not be withheld unreasonably.  In the event either
Party is legally required to disclose the terms of this Agreement, that Party
shall notify the other Party reasonably in advance of such disclosure, and exert
its commercially reasonable efforts to request and obtain confidential treatment
of the terms of this Agreement reasonably designated by the other Party as
confidential. However if on the reasonable advice of counsel either Party is
advised that it is obligated to disclose information under the applicable law or
regulation, such Party shall provide notice to the other Party, and  may after
delivery of such notice, disclose such information.

 

26.                               FOREIGN CONTENT

 

The Aircraft contain commodities, technology and software that were exported
from the United States and other countries in accordance with their respective
export control regulations. Diversion contrary to U.S. law and/or any other
applicable law is prohibited.

 

Buyer agrees to comply with any export and re-export control laws of the United
States and other countries applicable to the Aircraft, its parts, components,
technology and software and, upon Embraer’s request, to execute and deliver to
Embraer the relevant end-user certificates necessary for the export and transfer
of the Aircraft to Buyer.

 

27.                               SEVERABILITY

 

If any provision or part of a provision of this Agreement or any of the
Attachments shall be, or be found by any authority or court of competent
jurisdiction to be, illegal, invalid or unenforceable, such illegality,
invalidity or unenforceability shall not affect the other provisions or parts of
such provisions of this Agreement, all of which shall remain in full force and
effect.

 

28.                               NON-WAIVER

 

Except as otherwise specifically provided to the contrary in this Agreement, any
Party’s refrain from exercising any claim or remedy provided for herein shall
not be deemed a waiver of such claim or remedy, and shall not relieve the other
Party from

 

21

--------------------------------------------------------------------------------


 

the performance of such obligation at any subsequent time or from the
performance of any of its other obligations hereunder.

 

29.                               INTEGRATED AGREEMENT

 

All Attachments referred to in this Agreement and/or attached hereto are, by
such reference or attachment, incorporated in this Agreement.

 

30.                               NEGOTIATED AGREEMENT

 

Buyer and Embraer agree that this Agreement, including all of its Attachments,
has been the subject of discussion and negotiation and is fully understood by
the Parties, and that the rights, obligations and other mutual agreements of the
Parties contained in this Agreement are the result of such complete discussion
and negotiation between the Parties.

 

31.                               COUNTERPARTS

 

This Agreement may be signed by the Parties hereto in any number of separate
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument and all of which when taken together shall constitute
one and the same instrument.

 

32.                               ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement of the Parties hereto with
respect to the subject matter hereof and supersedes all previous and connected
negotiations, representations and agreements between the Parties. This Agreement
may not be altered, amended or supplemented except by a written instrument
executed by the Parties.

 

INTENTIONALLY LEFT BLANK - SIGNATURE PAGE FOLLOWS

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers and to be effective
as of the day and year first above written.

 

 

EMBRAER S.A.

 

SKYWEST INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

Bradford R. Rich

Title:

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

Michael J. Kraupp

Title:

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

Place:

 

 

Place:

 

 

 

 

 

 

 

 

 

 

 

Witnesses:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

ID:

 

 

ID:

 

 

23

--------------------------------------------------------------------------------


 

ATTACHMENT “A”

EMBRAER 175 AIRCRAFT CONFIGURATION

 

1.             STANDARD AIRCRAFT

 

The Aircraft EMBRAER 175 (certification designation ERJ 170-200 LR [***]) shall
be manufactured according to [***] although not attached hereto, is incorporated
herein by reference, and (ii) the characteristics described in the items below.

 

2.             OPTIONAL EQUIPMENT:

[***]

 

3.             FINISHING

 

The Aircraft will be delivered to Buyer as follows:

 

3.1                          EXTERIOR FINISHING:

 

The fuselage of the Aircraft shall be painted according to Buyer’s colour and
paint scheme, which shall be supplied to Embraer by Buyer on or before [***]
prior to the first Aircraft Contractual Delivery Date. The wings and the
horizontal stabilizer shall be supplied in the standard colours, i.e., grey
BAC707.

 

The choices of colour and paint scheme made by Buyer shall apply to all
Aircraft, unless Buyer provides written notice of a new colour and paint scheme
not less than [***] prior to the relevant Aircraft Contractual Delivery Date.

 

3.2                          INTERIOR FINISHING:

 

Buyer shall inform Embraer during the customer check list definition (“CCL”), to
be held no later than [***] prior to the applicable Aircraft Contractual
Delivery Date, of its choice of materials and colours of all and any item of
interior finishing such as seat covers, carpet, floor lining on galley areas,
side walls and overhead lining, galley lining and curtain, from the choices
offered by and available at Embraer. In case Buyer opts to use different
materials and/or patterns, Embraer will submit to Buyer a Proposal of Major
Change (“PMC”) describing the impacts of such option, if any. Should Buyer not
approve such PMC, the interior shall be built according to the choices offered
by and available at Embraer.

 

Once defined, for the applicable CCL the choices of interior finishing made by
Buyer shall apply to all applicable Aircraft. If Buyer requires an interior
finishing for any Aircraft that is different from the original one informed to
Embraer, Buyer shall present a written request to Embraer not less than [***]
prior to the relevant Aircraft Contractual Delivery Date and Embraer will submit
the relevant quotation to the approval of Buyer within [***] from the date such
request is received by Embraer. Should Buyer not approve the quotation, the
interior of relevant Aircraft shall be built according to the original choice of
Buyer.

 

1

--------------------------------------------------------------------------------


 

3.3                          BUYER FURNISHED EQUIPMENT (BFE) AND BUYER INSTALLED
EQUIPMENT (BIE):

 

Buyer may choose to have carpets, tapestries, seat covers and curtain fabrics
supplied to Embraer for installation in the Aircraft as BFE. Materials shall
conform to the required standards and comply with all applicable regulations and
airworthiness requirements. Delays in the delivery of BFE equipment or quality
restrictions that prevent the installation thereof in the time frame required by
the Aircraft manufacturing process shall entitle Embraer to either delay the
delivery of the Aircraft for a period related to the delay of the BFE or present
the Aircraft to Buyer without such BFE, in which case Buyer shall not be
entitled to refuse acceptance of the Aircraft.

 

All BFE equipment shall be delivered in DDP conditions (INCOTERMS 2010) to C&D
Zodiac — 14 Centerpointe Drive, La Palma, CA 90623, USA, or to another place to
be timely informed by Embraer.

 

Galley inserts (such as coffee makers, water boilers, ovens), trolleys and
standard units and medical kits, defibrillators and wheelchairs, as well as any
other equipment classified as medical or pharmaceutical product, shall be
acquired by Buyer and installed on the Aircraft by Buyer after delivery thereof
as BIE.

 

Notwithstanding the above, Buyer shall [***] in [***].

 

3.4                          EMBRAER RIGHT TO PERFORM FOR BUYER:

 

If, after written notice from Embraer to Buyer, Buyer fails to make any choice
or definition which Buyer is required to make within [***] after such notice
regarding the exterior and interior finishing of any Aircraft or to inform
Embraer thereof, Embraer shall have the right, but not the obligation, to tender
the Aircraft for delivery (a) painted white and (b) fitted with an interior
finishing selected by Embraer at its reasonable discretion.

 

The taking of any such action by Embraer pursuant to this Article shall not
constitute a waiver or release of any obligation of Buyer under the Purchase
Agreement, nor a waiver of any event of default which may arise out of Buyer’s
non-performance of such obligation, nor an election or waiver by Embraer of any
remedy or right available to Embraer under the Purchase Agreement.

 

No compensation to Buyer or reduction of the Aircraft Basic Price shall be due
by virtue of the taking of any such actions by Embraer and Embraer shall be
entitled to charge Buyer for the amount of the reasonable expenses incurred by
Embraer in connection with the performance of or compliance with such agreement,
as the case may be, payable by Buyer within [***] from the presentation of the
respective invoice by Embraer to Buyer.

 

4.             REGISTRATION MARKS, TRANSPONDER AND ELT CODES:

 

The Aircraft shall be delivered to Buyer with the registration marks painted on
them. The registration marks, the transponder code and ELT protocol coding shall
be supplied to Embraer by Buyer no later than [***] before each relevant
Aircraft Contractual Delivery.  Embraer shall be entitled to tender the Aircraft
for

 

2

--------------------------------------------------------------------------------


 

delivery to Buyer without registration marks, with an inoperative transponder
and without setting the ELT protocol coding in case Buyer fails to supply such
information to Embraer in due time.

 

5. EXPORT CONTROL ITEMS

 

The Aircraft contains (i) an IESI (Integrated Electronic Standby Instrument
System) manufactured by Thales Avionics with an embedded QRS-11 gyroscopic
microchip used for emergency backup and flight safety information, and (ii) IRU
(Inertial Reference Unit) manufactured by Honeywell International. The IESI and
the IRU that are incorporated into this Aircraft are subject to export control
under United States of America law. Transfer or re-export of such items (whether
or not incorporated into the Aircraft), as well as their related technology and
software may require prior authorization from the US Government.

 

IT IS HEREBY AGREED AND UNDERSTOOD BY THE PARTIES THAT IF THERE IS ANY CONFLICT
BETWEEN THE TERMS OF THIS ATTACHMENT “A” AND THE TERMS OF THE TECHNICAL
DESCRIPTION ABOVE REFERRED, THE TERMS OF THIS ATTACHMENT “A” SHALL PREVAIL.

 

3

--------------------------------------------------------------------------------


 

ATTACHMENT “B”

FERRY FLIGHT ASSISTANCE AND PRODUCT SUPPORT PACKAGE

 

1.                                     FERRY FLIGHT ASSISTANCE

 

1.1                              Embraer will make available to Buyer [***] the
services of a third party representative at the airport in which the Aircraft
will make the last stop in Brazilian territory, to assist Buyer’s crew in the
interface with Brazilian customs clearances. Such services do not include
handling services such as refueling, ground equipment and communications and
Buyer shall hire such services from a handling service company. Buyer shall also
be responsible for the [***] and overflight permits required for the ferry
flight.

 

If it is necessary that any ferry equipment be installed by Embraer in the
Aircraft for the ferry flight between Brazil and final destination, Embraer will
make available, upon Buyer’s written request, a standard and serviceable ferry
equipment to Buyer (hereinafter the “Kit”) [***], except as set forth below. In
this case, Buyer shall immediately upon the Aircraft arrival at its final
destination, remove the Kit from the Aircraft and return it to a freight
forwarder agent as determined by Embraer, in FCA (Free Carrier - INCOTERMS 2010)
condition.

 

In case Embraer provides the Kit to Buyer and irrespective of whether (i) the
Kit is utilized, whether totally or not, such decision to be taken in Embraer’s
reasonable discretion, or (ii) the Kit is not used and is not returned to
Embraer freight forwarder agent complete and in the same condition as it was
delivered to Buyer within [***] after Aircraft arrival in final destination,
Buyer shall pay Embraer the value of a new Kit upon presentation of an invoice
by Embraer and then the original Kit shall become the property of Buyer. In
addition, the availability of another Kit for the next occurring Aircraft ferry
flight after such period shall not be an Embraer obligation.

 

2.                                     PRODUCT SUPPORT PACKAGE

 

2.1                              MATERIAL SUPPORT

 

2.1.1.                  SPARES POLICY

 

Embraer guarantees the supply of spare parts, ground support equipment and
tooling, except engines and their accessories, hereinafter referred to as
“Spare(s)”, for the Aircraft for a period of [***] after production of the last
aircraft of the same [***]. Such Spares shall be supplied according to the
prevailing availability, sale conditions, delivery schedule and effective price
on the date of acceptance by Embraer of a purchase order placed by Buyer [***].
The Spares may be supplied either by Embraer in Brazil or through its
subsidiaries or distribution centers located abroad.

 

The sale and export of Spares to Buyer may be subject to export controls and
other export documentation requirements of the United States and other
countries. Buyer agrees that neither Embraer nor any of its subsidiaries,
affiliates or Vendors shall be liable for failure to provide Spares and/or
services, including without limitation the Services, under this Agreement or
otherwise as a result of any ruling, decision, order, license, regulation, or
policy of the competent authorities prohibiting the sale, export, re-export,
transfer, or release of a Spare or its related technology. Buyer shall comply
with any conditions and

 

1

--------------------------------------------------------------------------------


 

requirements imposed by the competent authorities and, upon Embraer’s request,
shall execute and deliver to Embraer any relevant end-user certificates.

 

Export of (i) IESI (Integrated Electronic Standby Instrument System)
manufactured by Thales Avionics with an embedded QRS-11 gyroscopic microchip
used for emergency backup and flight safety information and (ii) IRU (Inertial
Reference Unit) manufactured by Honeywell International are subject to export
control under United States law. Transfer or re-export of such items, as well as
their related technology and software, may require prior authorization from the
U.S. Government.

 

2.1.2.                  RSPL

 

Upon Buyer’s request, Embraer shall present to Buyer a recommended Spare
provisioning list (the “RSPL”). The objective of the RSPL is to provide Buyer
with a detailed list of Spares that will be necessary to support the initial
operation and maintenance of the Aircraft by Buyer. Such recommendation will be
based on the experience of Embraer and on the operational parameters established
by Buyer.

 

Embraer will provide a qualified team to attend pre-provisioning conferences as
necessary to discuss Buyer requirements and the RSPL as well as any available
spare parts support programs offered by Embraer. Such meeting shall be held at a
mutually agreed upon place and time, but in no event less than [***] prior to
the Contractual Delivery Date of the first Aircraft. Each of Buyer and Embraer
shall be responsible for its own costs and expenses associated with attendance
at such conferences.

 

Buyer may acquire the items contained in the RSPL directly from Embraer or
directly from Vendors. Items contained in the RSPL for which Buyer places a
purchase order with Embraer (the “IP Spares”), will be delivered by Embraer to
Buyer within [***], at a fill rate of [***] in FCA (Free Carrier - INCOTERMS
2010) condition, at the port of clearance indicated by Embraer.

 

In order to ensure the availability of IP Spares in accordance with the
foregoing at the time of entry into service of the first Aircraft, Embraer
advises Buyer to place a purchase order with Embraer for those IP Spares Buyer
has decided to acquire from Embraer, as soon as practical and in any event not
less than [***] prior to the Contractual Delivery Date of the first Aircraft.

 

2.1.3  OTHER SPARES SERVICES

 

AOG services: Embraer will maintain a call center for the AOG services, twenty
four (24) hours a day, seven (7) days a week. All the contacts with the call
center can be made through regular direct lines in Brazil (phone and fax),
e-mail and also through the FlyEmbraer e-commerce in case Buyer subscribes to
this service. The information concerning regular direct lines and e-mail address
shall be obtained through the Customer Account Manager designated to Buyer by
Embraer or through Embraer’s Customer Service offices. Embraer will, subject to
availability, deliver parts pursuant to an AOG order from the location

 

2

--------------------------------------------------------------------------------


 

which is nearer to Buyer premises, in FCA (Free Carrier — INCOTERMS 2010)
condition, Embraer facility, in accordance with Buyer’s shipping instructions.

 

Routine and/or critical Spares: Embraer will deliver routine and/or critical
Spares (other than AOG Spares) in FCA condition, Embraer facility, from the
location were such spares are available. Routine and/or critical Spares shall be
delivered according to their lead times, depending upon the purchase order
priority. All spares will be delivered with the respective authorized release
certificate or any similar document issued by a duly authorized person.

 

2.2                               AIRCRAFT TECHNICAL PUBLICATIONS:

 

2.2.1.                  EMBRAER PUBLICATIONS

 

Embraer shall supply [***] in CD-ROM (PDF format) of the operational and
maintenance publications applicable thereto, issued under the applicable
specification and in the English language and in accordance with the breakdown
presented in Exhibit 1 to this Attachment “B” (the “Technical Publications”) The
Technical Publications will be delivered with the Aircraft, proportionally to
the number of Aircraft purchased.

 

[***] Embraer will deliver [***] hard-copy of mandatory onboard operational
manuals as indicated in Exhibit 1 to this Attachment B, together with each
Aircraft.

 

The revision service for these publications, including mailing services and the
software license for the CD-ROM, if applicable, shall be provided, [***] for the
[***] after the Actual Delivery Date of the first Aircraft [***]. After [***],
the cost of the mailing services shall also be borne by Buyer.

 

Buyer may also access on-line Technical Publications at the web-based FlyEmbraer
portal, conditional to the execution of a no fee license agreement. This service
is available [***] while Buyer [***] of [***] with [***]. The use of Technical
Publications obtained from FlyEmbraer is subject to prior approval of the
relevant airworthiness authorities.

 

2.2.2.                 VENDOR PUBLICATIONS

 

[***] copy of technical publications regarding parts, systems or equipment
supplied by Vendors and installed by Embraer in the Aircraft during the
manufacturing process, will be supplied to Buyer directly by such Vendors, in
their original content and available format/media [***]. Vendors are also
responsible to keep publications updated through a direct communication system
with Buyer. Embraer shall use commercially reasonable efforts to cause Vendors
to supply their respective technical publications in a prompt and timely manner.

 

2.2.3.                 [***]

 

2.2.4.                 The Parties further understand and agree that in the
event Buyer elects not to take all or any one of the Technical Publications
above mentioned, or revisions

 

3

--------------------------------------------------------------------------------


 

thereof, no refund or other financial adjustment of the Aircraft Basic Price
will be made.

 

2.3                               SERVICES

 

[***] except as set forth below, Embraer shall provide the services (“Services”)
described in this Article 2.3, in accordance with the terms and conditions
below:

 

2.3.1                     Familiarization Programs:

 

a.              The familiarization programs specified below are offered [***],
except for any travel, board and lodging expenses of Buyer’s trainees and except
for any operational and incidental expenses related to training requirements of
Buyer, whether imposed by the Airworthiness Authority or other authority of
Buyer’s country having jurisdiction, and which differ from or are supplementary
to the familiarization programs described herein.

 

b.              The familiarization programs shall, at Embraer’s election, be
conducted by Embraer, Flight Safety International or other Embraer designated
training provider, in accordance with the scope, syllabi and duration of the
training program developed by Embraer, Flight Safety International or other
Embraer-designated training provider. Such familiarization programs shall be in
accordance with all applicable regulations and requirements of and approved by
the Airworthiness Authority. Buyer may choose to use the training programs “as
is” or to develop its own training programs. In any case Buyer shall be solely
responsible for preparing and submitting its training programs to the
Airworthiness Authority for approval.

 

c.               All familiarization programs shall be provided at the training
centers of Embraer, Flight Safety International or other Embraer designated
training provider at its respective training center or in such other location as
Embraer, Flight Safety International or other Embraer designated training
provider may reasonably indicate in the United States. Buyer shall be
responsible for all costs and expenses related to the training services
(including but not limited to instructor travel tickets, local transportation,
lodging, per diem and non-productive days), in the event Buyer requires that any
training services be carried outside such indicated training facilities.

 

d.              Notwithstanding the eventual use of the term “training” in this
paragraph 2.3.1, the intent of this program is solely to familiarize Buyer’s
pilots, mechanics, employees or representatives with the operation and
maintenance of the Aircraft. It is not the intent of Embraer to provide basic
training (“ab-initio”) to any representatives of Buyer.

 

e.               Any trainee appointed by Buyer for participation in any of the
familiarization programs shall be duly qualified per the governing body in

 

4

--------------------------------------------------------------------------------


 

the country of Buyer’s operation and fluent in the English language as all
training will be conducted in, and all training material will be presented in
English. Pilots and mechanics shall also [***] in the [***], as applicable,
[***] or, [***], of [***]. Neither Embraer, Flight Safety International nor
other Embraer designated training provider make any representation or give any
guarantee regarding the successful completion of any training program by Buyers
trainees, for which Buyer is solely responsible.

 

f.                The familiarization programs shall be carried out prior to the
Contractual Delivery Date of the last Aircraft, in accordance with a schedule to
be agreed upon by Buyer and Embraer not less than [***] prior to the intended
beginning of such training schedule. Buyer shall give [***] advance notice to
Embraer of the full name and professional identification data of each trainee.
Substitutions of appointed trainees during this period shall be approved by
Embraer.

 

g.               [***] training entitlements regarding the Aircraft that remain
unused prior to the date specified in Article 2.3.1(f) shall expire and Buyer
shall be deemed to have fully waived its rights to such service, no refund or
compensation being due by Embraer to Buyer in this case.

 

h.              The familiarization programs referred to above covers:

 

h.1                                [***] FAA-approved pilot familiarization
program for up to a total of [***] pilots including (i) ground familiarization
[***] ([***]duration) and, (ii) [***] simulator sessions of [***] hours each,
totalling [***] simulator hours per trainee, half in the right-hand seat and
half in the left-hand seat. Simulator training includes the services of an
instructor and will be carried out on [***]. Buyer shall be solely responsible
for selecting experienced training pilots that are fluent in English and duly
qualified in multi-engine aircraft operations, navigation and communication.

 

h.2                                [***] maintenance familiarization course for
up to a total of [***] qualified mechanics entitled to the modules [***] ([***]
duration). This course shall consist of classroom familiarization with Aircraft
systems and structures and shall be in accordance with ATA specification 104,
level III.

 

h.3                                 [***] flight attendant familiarization
course for up to a total of [***] of Buyer’s representatives. This course shall
consist of classroom familiarization ([***] duration), including a general
description of Aircraft safety procedures and flight attendant control panels.

 

[***]

 

i.                  The presence of Buyer’s authorized trainees shall be allowed
exclusively in those areas related to the subject matter hereof.

 

j.                 Buyer may choose to use the training program of Embraer “as
is” or to develop its own training program. In any case Buyer shall be solely
responsible for preparing and submitting its training program to the local

 

5

--------------------------------------------------------------------------------


 

airworthiness authority for approval.

 

k.             In the event that Buyer [***] described in [***].

 

2.3.2                     On site support:

 

a.                          Embraer shall provide the following on site support
services:

 

a.1                              [***] field support representative (“FSR”) to
stay at Buyer’s main maintenance base for a period of [***] beginning on the
earlier of (i) the Actual Delivery Date of the first Aircraft or (ii) such
earlier date as Buyer shall request upon [***] notice to Embraer, but in no
event earlier than [***] prior to the Contractual Delivery Date of the first
Aircraft.

 

Such FSR shall be indicated or substituted by Embraer at its sole discretion.
The FSR shall assist Buyer`s technicians and mechanics on the Aircraft
maintenance during its initial operation and act as liaison between Buyer and
Embraer.

 

Buyer shall bear all expenses related to the transportation, board & lodging of
the FSR in the event such FSR is required to render the services provided for
herein in any place other than Buyer’s main maintenance base, otherwise [***].

 

[***]

 

b.                          [***] Buyer shall provide such FSR [***] members
(hereinafter collectively defined as “Embraer Rep”) with communication services
(international telephone line, facsimile, internet service and photocopy
equipment) as well as suitable secure and private office facilities and related
equipment including desk, table, chairs and file cabinet, located at Buyer’s
main base of operation or other location as may be mutually agreed by the
Parties. Buyer shall use commercially reasonable efforts to (a) arrange all
necessary work permits and airport security clearances required for Embraer Rep,
to permit the accomplishment of the Services mentioned in this item 2.3.2, in
due time; and (b) obtain all necessary custom clearances both to enter and
depart from Buyer’s country for Embraer’s Rep [***].

 

c.                            During the stay of the Embraer Rep at Buyer’s
facilities, Buyer shall permit access to the maintenance and operation
facilities as well as to the data and files of Buyer’s Aircraft fleet.

 

d.                           No later than [***] in advance of the commencement
of start-up team services as provided for hereunder, Buyer and Embraer will
jointly agree to the maintenance locations for the start-up team within
continental United States. Embraer shall bear all expenses of the start-up team,
including without limitation transportation, board and lodging, while the
start-up team is rendering such on site support at Buyer’s agreed locations. If
any of the start-up team members are required to attend in

 

6

--------------------------------------------------------------------------------


 

any other location than those mutually agreed to therein, Buyer will bear all
expenses related to the start-up team, including but not limited to
transportation, boarding and lodging of the start-up team in such new location.
 At [***] Buyer shall provide the Embraer pilots which are part of the start-up
team with transportation means from/to Buyer operational bases or airport where
such pilots will render the Services, so that the pilots can report to Buyer’s
operation facilities or leave the airport in a timely manner according to the
schedule of the flights they are engaged in.

 

e.                           The Embraer Rep shall not participate in test
flights or flight demonstrations without the previous written authorization from
Embraer.

 

f.                            Solely with respect to the performance by Embraer
employees and/or the performance by the employees of Embraer subsidiaries of
Services contemplated in this Article 2.3.2, Buyer shall include Embraer as
additional insured in its Hull and Comprehensive Airline Liability insurance
policies in accordance with the clauses contained in Exhibit “2” to this
Attachment B. Buyer shall supply Embraer with a copy of such insurance
certificate, together with an endorsement within [***] prior to the date of
which the Services are to begin (and prior to each renewal of Buyer Hull and
Comprehensive Airline Liability insurance).

 

In addition, with respect to aircraft hull insurance, Buyer shall cause its
insurers to agree to waive their rights of subrogation against Embraer, its
employees, its subsidiaries and the employees of Embraer subsidiaries with
respect to any claims attributable to the performance by Embraer employees
and/or the performance by the employees of Embraer subsidiaries of the Services
contemplated in this Article 2.3.2 and Buyer shall cause its insurer to produce
evidence of such a waiver to Embraer [***] prior to the commencement of such
Service.

 

Notwithstanding the provisions of this Article 2.3.2.f, the foregoing insurance
does not provide coverage for Embraer with respect to Services contemplated in
this Article 2.3.2 for claims arising out of Embraer’s legal liability as
manufacturer and shall not operate to prejudice Buyer’s right of recourse
against Embraer or its employees or any employees of any subsidiary of Embraer
in the event of gross negligence or willful misconduct of Embraer or such
employees in the performance of the Services to be provided pursuant to this
Agreement or its Attachments.

 

g.                            Notwithstanding the terms of Article 2.3.1.k, the
Parties further understand and agree that in the event Buyer elects not to take
all or any portion of the on site support provided for herein, no refund or
other financial adjustment of the Aircraft Basic Price will be made [***]. Any
other additional on site support shall depend on mutual agreement between the
Parties and shall be charged by Embraer accordingly.

 

h.                           The presence of Embraer Rep shall be allowed
exclusively in those areas related to the subject matter hereof. To the extent
permitted by

 

7

--------------------------------------------------------------------------------


 

law, Embraer agrees to indemnify and hold harmless Buyer, its subsidiaries,
affiliates, and their respective officers, directors, agents, employees,
representatives and assignees (the “Buyer Indemnified Parties”)  from and
against all liabilities, damages, losses, judgments, claims and suits, including
costs and expenses incident thereto, which may be suffered by, accrued against,
be charged to or recoverable from the Buyer Indemnified Parties by reason of
loss or damage to property, (other than property of the Buyer Indemnified
Parties) or by reason of injury or death of any person (other than the employees
or agents of the Buyer Indemnified Parties) resulting from or in any way
connected with the performance of the Embraer Rep of the activities specified in
Section 2.3.2 of this Attachment B for or on behalf of Buyer related to Aircraft
performed while on the premises of Buyer, while in flight on an Aircraft or
while performing any such activities, at any place, in conjunction with [***]
(collectively referred to as “Buyer Indemnified Services”) but for those
liabilities, damages, losses, judgments, claims and suits which are [***].

 

i.                               Embraer may, at its own cost and without
previous notice to Buyer, substitute at its sole discretion the Embraer Reps
rendering the Services at any time during the period in which Services are being
rendered.

 

j.                              The rendering of the Services by Embraer’s Rep
shall, at all times, be carried out in compliance with the applicable Brazilian
labor legislation.

 

k.                           During the rendering of the Services, while on the
premises of Buyer, Embraer Reps shall strictly follow the administrative
routines and proceedings of Buyer, which shall have been expressly and clearly
informed to Embraer Reps upon their arrival at said premises.

 

l.                              Embraer shall have the right to interrupt the
rendering of the Services (i) should any situation occur which, at the sole
discretion of Embraer, could represent a risk to the safety or health of Embraer
Reps or (ii) upon the occurrence of any of the following events: strike,
insurrection, labor disruptions or disputes, riots, or military conflicts. Upon
the occurrence of such an interruption, Embraer shall resume the rendering of
the Services for the remainder period immediately after having been informed by
Buyer, in writing, of the cessation thereof. No such interruption in the
rendering of the Services shall give reason for the extension of the Services
beyond the periods identified above.

 

m.                      To the extent permitted by law, Buyer agrees to
indemnify and hold harmless Embraer, its subsidiaries, affiliates, and their
respective officers, directors, agents, employees, representatives and assignees
(the “Indemnified Parties”) from and against all liabilities, damages, losses,
judgments, claims and suits, including costs and expenses incident thereto,
which may be suffered by, accrued against, be charged to or recoverable from the
Indemnified Parties by reason of loss or damage to property, including the
Aircraft (other than the property of the

 

8

--------------------------------------------------------------------------------


 

Indemnified Parties), or by reason of injury or death of any person (other than
employee or agent of the Indemnified Parties) resulting from or in any way
connected with the performance of Services by the Indemnified Parties for or on
behalf of Buyer related to Aircraft performed while on the premises of Embraer
or Buyer, while in flight on Aircraft or while performing any such activities,
at any place, in conjunction with the Aircraft operations (collectively referred
to as “Indemnified Services”) but for those liabilities, damages, losses,
judgments, claims and suits which are caused by the gross negligence or the
willful misconduct of the Indemnified Parties.

 

2.3.3                     Account Manager:

 

Embraer shall assign [***] dedicated Account Manager to support Buyer shortly
after execution of the Purchase Agreement and to support the operations of all
Aircraft in Buyer’s fleet in revenue service for passenger transportation. The
Account Manager will be responsible for coordinating all product support related
actions of Embraer aiming to assure a smooth Aircraft introduction into service
and, thereafter, for concentrating and addressing all issues concerning the
operation of the Aircraft by Buyer. A team composed by regional technical
representatives, regional spare parts representatives and regional field
engineers, as necessary and applicable, shall support the Account Manager.

 

2.3.4                     In case the [***] is [***], the Services described in
this Attachment “B” shall [***].

 

9

--------------------------------------------------------------------------------


 

EXHIBIT 1 — TECHNICAL PUBLICATION LIST

 

The technical publications covering Aircraft operation and maintenance shall be
delivered to Buyer in accordance with [***]:

 

[***]

Note: [***] extra hard copy of the Operational Publications will be supplied on
board of each Aircraft.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2 — SPECIAL INSURANCE CLAUSES

 

Buyer shall include the following clauses in its Hull and Comprehensive Airline
Liability insurance policies:

 

a)                             Intentionally deleted.

 

b)                                     [***]

 

c)                              Notwithstanding anything to the contrary as
specified in the Policy or any endorsement thereof, the coverage stated in
paragraphs a) and b) above, shall not be cancelled or modified by the Insurer,
without [***] advance written notice to Embraer to such effect.

 

This Endorsement attaches to and forms part of Policy
No.                             , and is effective from the          day of
            , 201    .

 

1

--------------------------------------------------------------------------------


 

ATTACHMENT “C”

WARRANTY - MATERIAL AND WORKMANSHIP

 

1)             Embraer, subject to the conditions and limitations hereby
expressed, warrants the Aircraft subject of the Purchase Agreement, as follows:

 

a.                                      For a period of [***] from the date of
delivery to Buyer, the aircraft will be free from:

 

·                       Defects in materials, workmanship and manufacturing
processes in relation to parts manufactured by Embraer or by its subcontractors
holding an Embraer part number;

 

·                       Defects inherent to the design of the Aircraft and its
parts designed or manufactured by Embraer or by its subcontractors holding an
Embraer part number.

 

b.                                      For a period of [***] from the date of
delivery to Buyer, the Aircraft will be free from:

 

·                       Defects in operation of parts manufactured by Vendors,
excluding the Engines, Auxiliary Power Unit (APU) and their accessories (“Vendor
Parts”), as well as failures of Vendor Parts due to incorrect installation or
installation not complying with the instructions issued or approved by their
respective Vendors. For the purpose of this warranty, Engine shall mean the
complete power plant system which comprises the engine, the nacelle including
thrust reverser, the engine mounting structure, all systems inside the nacelle
and their integration with the Aircraft, and the Full Authority Digital Engine
Control (FADEC) unit.

 

·                       Notwithstanding the above, [***] shall [***] the [***]
by [***] for the [***].

 

·                       Defects due to non-conformity of Vendor Parts to the
technical specification referred to in the Purchase Agreement.

 

Once the above mentioned periods have expired, Embraer will transfer to Buyer
the original Warranty issued by the Vendors, if it still exists.

 

2)             The obligations of Embraer as expressed in this Warranty are
limited to replacing or repairing defective parts and related systems if damaged
by such defects as determined by Embraer in its reasonable judgment. To make a
warranty claim Buyer shall send a written warranty claim notice (the “Warranty
Notice”) by facsimile or e-mail to the warranty department of Embraer or its
subsidiary in the United States, whose address is available in the FlyEmbraer
web portal. The defective parts shall be returned, adequately packed, either to
Embraer or its Representatives (for the purpose of this warranty 
“Representatives” shall [***] of Embraer [***]) within a period of [***] after
the occurrence of the defect,  provided that such components are actually
defective and that the defect has occurred within the periods stipulated in this
certificate. Should the defective part not be returned to Embraer within such
[***] period, Embraer may have the right, at its sole discretion, to deny the
warranty claim.

 

1

--------------------------------------------------------------------------------


 

[***]

 

NOTE: Notification of any defect claimed under this item 2 must be given to
Embraer within [***] after such defect is found.

 

Parts supplied to Buyer as replacement for defective parts are warranted for the
balance of the warranty period still available from the original warranty of the
exchanged parts.

 

3)             Embraer will accept no warranty claims under any of the
circumstances listed below:

 

a.              When the Aircraft has been used in an attempt to break records,
or subjected to experimental flights, or in any other way not in conformity with
the flight manual or the airworthiness certificate, or subjected to any manner
of use in contravention of the applicable aerial navigation or other regulations
and rules, issued or recommended by government authorities of whatever country
in which the aircraft is operated, when accepted and recommended by I.C.A.O.;

 

b.              When the Aircraft or any of its parts have been altered or
modified by Buyer, without prior approval from Embraer or from the manufacturer
of the parts through a service bulletin;

 

c.               Whenever the Aircraft or any of its parts have been involved in
an accident, or when parts either defective or not complying to manufacturer’s
design or specification have been used;

 

d.              Whenever parts have had their identification marks, designation,
seal or serial number altered or removed;

 

e.               In the event of negligence, misuse or maintenance services done
on the Aircraft, or any of its parts not in accordance with the respective
maintenance manual;

 

f.                In cases of deterioration, wear, breakage, damage or any other
defect resulting from the use of inadequate packing methods when returning items
to Embraer or its representatives.

 

4)             This Warranty does not apply to [***].

 

5)             The Warranty hereby expressed is established between Embraer and
Buyer, and it cannot be transferred, assigned or novated to any third party,
except as provided otherwise pursuant to Article 14 (Assignment) of the Purchase
Agreement.

 

6)             TO THE EXTENT PERMITTED BY LAW, THE WARRANTIES, OBLIGATIONS AND
LIABILITIES OF EMBRAER AND REMEDIES OF BUYER SET FORTH IN THIS WARRANTY
CERTIFICATE ARE EXCLUSIVE AND IN SUBSTITUTION

 

2

--------------------------------------------------------------------------------


 

FOR, AND BUYER HEREBY WAIVES, RELEASES AND RENOUNCES, ALL OTHER WARRANTIES,
OBLIGATIONS AND LIABILITIES OF EMBRAER AND ANY ASSIGNEE OF EMBRAER AND ALL OTHER
RIGHTS, CLAIMS AND REMEDIES OF BUYER AGAINST EMBRAER OR ANY ASSIGNEE OF EMBRAER,
EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, WITH RESPECT TO ANY
NON-CONFORMANCE OR DEFECT OR FAILURE OR ANY OTHER REASON IN ANY AIRCRAFT OR
OTHER THING DELIVERED UNDER THE PURCHASE AGREEMENT OF WHICH THIS IS AN
ATTACHMENT, INCLUDING DATA, DOCUMENT, INFORMATION OR SERVICE, INCLUDING BUT NOT
LIMITED TO:

 

a.              ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS;

 

b.                  ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE;

 

c.                   ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT,
WHETHER OR NOT ARISING FROM THE NEGLIGENCE OR OTHER RELATED CAUSES OF EMBRAER OR
ANY ASSIGNEE OF EMBRAER, WHETHER ACTIVE, PASSIVE OR IMPUTED; AND

 

d.                  ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS
OF OR DAMAGE TO ANY AIRCRAFT, FOR LOSS OF USE, REVENUE OR PROFIT WITH RESPECT TO
ANY AIRCRAFT OR FOR ANY OTHER DIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES.

 

7)             No representative or employee of Embraer is authorized to
establish any other warranty than the one hereby expressed, nor to assume any
additional obligation, relative to the matter, in the name of Embraer and
therefore any such statements eventually made by, or in the name of Embraer,
shall be void and without effect.

 

3

--------------------------------------------------------------------------------


 

ATTACHMENT “D”

AIRCRAFT ESCALATION FORMULA

 

[***]

 

1

--------------------------------------------------------------------------------


 

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

ATTACHMENT “G”

AIRCRAFT DELIVERY SCHEDULE

 

1. Aircraft Delivery Schedule (ref. Purchase Agreement Article 5)

 

[***]

 

Aircraft

 

Contractual
Delivery Date

 

Aircraft

 

Contractual
Delivery Date

 

Aircraft

 

Contractual
Delivery Date

01

 

[***]

 

34

 

[***]

 

67

 

[***]

02

 

[***]

 

35

 

[***]

 

68

 

[***]

03

 

[***]

 

36

 

[***]

 

69

 

[***]

04

 

[***]

 

37

 

[***]

 

70

 

[***]

05

 

[***]

 

38

 

[***]

 

71

 

[***]

06

 

[***]

 

39

 

[***]

 

72

 

[***]

07

 

[***]

 

40

 

[***]

 

73

 

[***]

08

 

[***]

 

41

 

[***]

 

74

 

[***]

09

 

[***]

 

42

 

[***]

 

75

 

[***]

10

 

[***]

 

43

 

[***]

 

76

 

[***]

11

 

[***]

 

44

 

[***]

 

77

 

[***]

12

 

[***]

 

45

 

[***]

 

78

 

[***]

13

 

[***]

 

46

 

[***]

 

79

 

[***]

14

 

[***]

 

47

 

[***]

 

80

 

[***]

15

 

[***]

 

48

 

[***]

 

81

 

[***]

16

 

[***]

 

49

 

[***]

 

82

 

[***]

17

 

[***]

 

50

 

[***]

 

83

 

[***]

18

 

[***]

 

51

 

[***]

 

84

 

[***]

19

 

[***]

 

52

 

[***]

 

85

 

[***]

20

 

[***]

 

53

 

[***]

 

86

 

[***]

21

 

[***]

 

54

 

[***]

 

87

 

[***]

22

 

[***]

 

55

 

[***]

 

88

 

[***]

23

 

[***]

 

56

 

[***]

 

89

 

[***]

24

 

[***]

 

57

 

[***]

 

90

 

[***]

25

 

[***]

 

58

 

[***]

 

91

 

[***]

26

 

[***]

 

59

 

[***]

 

92

 

[***]

27

 

[***]

 

60

 

[***]

 

93

 

[***]

28

 

[***]

 

61

 

[***]

 

94

 

[***]

29

 

[***]

 

62

 

[***]

 

95

 

[***]

30

 

[***]

 

63

 

[***]

 

96

 

[***]

31

 

[***]

 

64

 

[***]

 

97

 

[***]

32

 

[***]

 

65

 

[***]

 

98

 

[***]

33

 

[***]

 

66

 

[***]

 

99

 

[***]

 

 

 

 

 

 

 

 

100

 

[***]

 

1

--------------------------------------------------------------------------------


 

2. Option Aircraft Delivery Schedule (ref. Purchase Agreement Article 21)

 

Option
Aircraft

 

Contractual
Delivery Date

 

Option
Aircraft

 

Contractual
Delivery Date

 

Option
Aircraft

 

Contractual
Delivery Date

01

 

[***]

 

34

 

[***]

 

67

 

[***]

02

 

[***]

 

35

 

[***]

 

68

 

[***]

03

 

[***]

 

36

 

[***]

 

69

 

[***]

04

 

[***]

 

37

 

[***]

 

70

 

[***]

05

 

[***]

 

38

 

[***]

 

71

 

[***]

06

 

[***]

 

39

 

[***]

 

72

 

[***]

07

 

[***]

 

40

 

[***]

 

73

 

[***]

08

 

[***]

 

41

 

[***]

 

74

 

[***]

09

 

[***]

 

42

 

[***]

 

75

 

[***]

10

 

[***]

 

43

 

[***]

 

76

 

[***]

11

 

[***]

 

44

 

[***]

 

77

 

[***]

12

 

[***]

 

45

 

[***]

 

78

 

[***]

13

 

[***]

 

46

 

[***]

 

79

 

[***]

14

 

[***]

 

47

 

[***]

 

80

 

[***]

15

 

[***]

 

48

 

[***]

 

81

 

[***]

16

 

[***]

 

49

 

[***]

 

82

 

[***]

17

 

[***]

 

50

 

[***]

 

83

 

[***]

18

 

[***]

 

51

 

[***]

 

84

 

[***]

19

 

[***]

 

52

 

[***]

 

85

 

[***]

20

 

[***]

 

53

 

[***]

 

86

 

[***]

21

 

[***]

 

54

 

[***]

 

87

 

[***]

22

 

[***]

 

55

 

[***]

 

88

 

[***]

23

 

[***]

 

56

 

[***]

 

89

 

[***]

24

 

[***]

 

57

 

[***]

 

90

 

[***]

25

 

[***]

 

58

 

[***]

 

91

 

[***]

26

 

[***]

 

59

 

[***]

 

92

 

[***]

27

 

[***]

 

60

 

[***]

 

93

 

[***]

28

 

[***]

 

61

 

[***]

 

94

 

[***]

29

 

[***]

 

62

 

[***]

 

95

 

[***]

30

 

[***]

 

63

 

[***]

 

96

 

[***]

31

 

[***]

 

64

 

[***]

 

97

 

[***]

32

 

[***]

 

65

 

[***]

 

98

 

[***]

33

 

[***]

 

66

 

[***]

 

99

 

[***]

 

 

 

 

 

 

 

 

100

 

[***]

 

2

--------------------------------------------------------------------------------


 

LETTER AGREEMENT COM0029-13

 

INDEX

 

ARTICLE

 

 

PAGE

1.

[***]

 

2

2.

ENGINE VERSION, AIRCRAFT VERSION AND OPTIONAL EQUIPMENT

 

2

3.

[***]

 

4

4.

[***]

 

5

5.

[***]

 

8

6.

SPARE PARTS [***]

 

3

7.

[***]

 

3

8.

PASSENGER INFORMATION [***]

 

3

9.

ENGINEERING TECHNICAL SUPPORT

 

3

10.

SPARE PARTS [***]

 

4

11.

[***]

 

12

12.

FULL FORCE AND EFFECT OF THE PURCHASE AGREEMENT

 

4

13.

COUNTERPARTS

 

4

 

SCHEDULES:

 

SCHEDULE “A” -  [***] AIRCRAFT CONFIGURATION

 

[***]

 

[***]

 

1

--------------------------------------------------------------------------------


 

This Letter Agreement COM0454-12 (this “Letter Agreement”) dated February 15,
2013 is an agreement by and between Embraer S.A. (“Embraer”) with its principal
place of business at São José dos Campos, SP, Brazil and SkyWest Inc. (“Buyer”)
with its principal place of business at Saint George, Utah, 84790, USA,
collectively known as the “Parties”, and relates to Purchase Agreement
COM0028-13 entered into by Embraer and Buyer on even date herewith (the
“Purchase Agreement”).

 

This Letter Agreement supplements and constitutes an amendment and modification
to the Purchase Agreement as it sets forth additional agreements of the Parties
with respect to the matters set forth therein. All capitalized terms not
otherwise defined herein shall have the same meaning when used herein as
provided in the Purchase Agreement and in case of any conflict between this
Letter Agreement and the Purchase Agreement, the provisions of this Letter
Agreement shall prevail.

 

WHEREAS:

 

a)                         Pursuant and subject to the terms and conditions of
the Purchase Agreement, Buyer may buy from Embraer and Embraer shall sell to
Buyer up to one hundred (100) Aircraft, and Buyer shall have the option to
purchase up to one hundred (100) Option Aircraft.

 

b)                         Embraer and Buyer wish to set forth the additional
agreements of the Parties with respect to certain matters related to the
purchase of the above referenced Aircraft.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1.              [***]

 

2.         ENGINE VERSION, AIRCRAFT VERSION AND OPTIONAL EQUIPMENT

 

2.1 EMBRAER 175 [***] Engine Version

 

2.1.1 Buyer may, by means of a Proposal of Major Change (“PMC”) issued by
Embraer, change the engine to be installed on a model [***] E175 model aircraft
to the [***] version. In case Buyer decides to change the engine version of the
relevant Aircraft to be delivered, Buyer shall send to Embraer a written notice
no later than [***] prior to the Contractual Delivery Date of the affected
Aircraft.

 

2.1.2  For such engine version upgrade, the Basic Price of each relevant
Aircraft shall be increased by [***] in [***].

 

2

--------------------------------------------------------------------------------


 

2.2 EMBRAER 175 [***] Aircraft Version

 

Buyer shall have the option to convert any Aircraft from the [***] into the
[***]. Buyer shall request such change to be [***]. In case the change is
requested by Buyer for [***] Aircraft [***] written notice is required [***]
relevant Aircraft Contractual Delivery Date. For post delivery the lead time for
Embraer to provide to Buyer the applicable service bulletin shall be [***].

 

2.3 Optional Equipment [***]

 

2.3.1 Buyer may add or remove optional equipment in the Aircraft to be delivered
to Buyer by means of a PMC issued by Embraer.   In case Buyer decides to change
any optional equipment in the Aircraft to be delivered, Buyer shall send to
Embraer a written notice no later than [***] prior to the Contractual Delivery
Date of the affected Aircraft.

 

[***]

 

3.         [***]

 

4.         [***]

 

5.         [***]

 

6.         SPARE PARTS [***]

 

6.1 Embraer agrees that Buyer will [***].

 

[***]

 

7.         [***]

 

7.1 The conditions specified in Articles 7.2 and 7.3 below [***].

 

[***]

 

8.         PASSENGER INFORMATION [***]

 

Embraer will provide to Buyer [***]  passenger information [***].

 

9.         ENGINEERING TECHNICAL SUPPORT

 

9.1 Embraer shall provide remote technical and engineering support services,
twenty-four (24) hours a day and seven (7) days a week, for airframe and
systems.  This service may be accessed by phone, fax and e-mail at the main
facilities of Embraer and is designed to support daily operations of the
Aircraft by Buyer by assisting Buyer with the identification and investigation
of the causes of in-service issues and during AOG situations, as required.  This
service is offered at no charge to Buyer within such scope and is available for
as long as Buyer continues to operate the Aircraft type in regular passenger
revenue service.

 

3

--------------------------------------------------------------------------------


 

9.2 Technical and engineering support is also available to assist Buyer in
performing structural repairs on the Aircraft. Such assistance consists of the
analysis of damage reports submitted by Buyer, preparation of instructions for
repair in accordance with structural repair standard of Embraer.  This support
shall be provided on an individual event basis [***], up to [***] and Embraer
may charge Buyer for the rendering of such assistance [***].

 

10.  SPARE PARTS [***]

 

In case Buyer requests, Embraer, through one of its subsidiaries in the USA,
will offer to Buyer [***]. Embraer’s obligation to provide [***] shall expire in
[***].

 

11.  [***]

 

12.                   FULL FORCE AND EFFECT OF THE PURCHASE AGREEMENT

 

All other terms and conditions of the Purchase Agreement which have not been
specifically amended or modified by this Letter Agreement shall remain valid and
in full force and effect as and to the extent provided therein without any
change as the result of this Letter Agreement.

 

13.                   COUNTERPARTS

 

This Letter Agreement may be signed by the Parties hereto in any number of
separate counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument and all of which when taken together shall
constitute one and the same instrument. This Letter Agreement may be signed by
facsimile with originals to follow by an internationally recognized courier.

 

INTENTIONALLY LEFT BLANK - SIGNATURE PAGE FOLLOWS

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Embraer and Buyer, by their duly authorized officers, have
entered into and executed this Letter Agreement to be effective as of the date
first written above.

 

 

EMBRAER S.A.

SKYWEST INC.

 

 

 

 

By:

 

 

By:

 

Name:

Name: Bradford R. Rich

Title:

Title: President

 

 

 

 

By:

 

 

By:

 

Name:

Name: Michael J. Kraupp

Title:

Title: Chief Financial Officer and Treasurer

 

 

 

 

Date:

Date:

Place:

Place:

 

 

 

 

Witnesses

 

 

 

 

 

By:

 

 

By:

 

Name:

Name:

 

5

--------------------------------------------------------------------------------


 

SCHEDULE “A”

[***] AIRCRAFT CONFIGURATION [***]

 

1.             STANDARD AIRCRAFT

 

The Aircraft [***] shall be manufactured according to [***] although not
attached hereto, is incorporated herein by reference, and (ii) the
characteristics described in the items below.

 

2.             OPTIONAL EQUIPMENT:

 

[***]

 

3.             FINISHING

 

The Aircraft will be delivered to Buyer as follows:

 

3.1                          EXTERIOR FINISHING:

 

The fuselage of the Aircraft shall be painted according to Buyer’s colour and
paint scheme, which shall be supplied to Embraer by Buyer on or before [***]
prior to the first [***] Aircraft Contractual Delivery Date. The wings and the
horizontal stabilizer shall be supplied in the standard colours, i.e., grey
BAC707.

 

The choices of colour and paint scheme made by Buyer shall apply to all [***]
Aircraft, unless Buyer provides written notice of a new colour and paint scheme
not less than [***] prior to the relevant Aircraft Contractual Delivery Date.

 

3.2                          INTERIOR FINISHING:

 

Buyer shall inform Embraer during the customer check list definition (“CCL”), to
be held no later than [***] prior to the applicable [***] Aircraft Contractual
Delivery Date, of its choice of materials and colours of all and any item of
interior finishing such as seat covers, carpet, floor lining on galley areas,
side walls and overhead lining, galley lining and curtain, from the choices
offered by and available at Embraer. In case Buyer opts to use different
materials and/or patterns, Embraer will submit to Buyer a Proposal of Major
Change (“PMC”) describing the impacts of such option, if any. Should Buyer not
approve such PMC, the interior shall be built according to the choices offered
by and available at Embraer.

 

Once defined, for the applicable CCL the choices of interior finishing made by
Buyer shall apply to all applicable Aircraft. If Buyer requires an interior
finishing for any Aircraft that is different from the original one informed to
Embraer, Buyer shall present a written request to Embraer not less than [***]
prior to the relevant Aircraft Contractual Delivery Date and Embraer will submit
the relevant quotation to the approval of Buyer within [***] from the date such
request is received by Embraer. Should Buyer not approve the quotation, the
interior of relevant Aircraft shall be built according to the original choice of
Buyer.

 

1

--------------------------------------------------------------------------------


 

3.3                          BUYER FURNISHED EQUIPMENT (BFE) AND BUYER INSTALLED
EQUIPMENT (BIE):

 

Buyer may choose to have carpets, tapestries, seat covers and curtain fabrics
supplied to Embraer for installation in the Aircraft as BFE. Materials shall
conform to the required standards and comply with all applicable regulations and
airworthiness requirements. Delays in the delivery of BFE equipment or quality
restrictions that prevent the installation thereof in the time frame required by
the Aircraft manufacturing process shall entitle Embraer to either delay the
delivery of the Aircraft for a period related to the delay of the BFE or present
the Aircraft to Buyer without such BFE, in which case Buyer shall not be
entitled to refuse acceptance of the Aircraft.

 

All BFE equipment shall be delivered in DDP conditions (INCOTERMS 2010) to C&D
Zodiac — 14 Centerpointe Drive, La Palma, CA 90623, USA, or to another place to
be timely informed by Embraer.

 

Galley inserts (such as coffee makers, water boilers, ovens), trolleys and
standard units and medical kits, defibrillators and wheelchairs, as well as any
other equipment classified as medical or pharmaceutical product, shall be
acquired by Buyer and installed on the Aircraft by Buyer after delivery thereof
as BIE.

 

Notwithstanding the above, Buyer shall [***] in [***].

 

3.4                          EMBRAER RIGHT TO PERFORM FOR BUYER:

 

If, after written notice from Embraer to Buyer, Buyer fails to make any choice
or definition which Buyer is required to make within [***] after such notice
regarding the exterior and interior finishing of any Aircraft or to inform
Embraer thereof, Embraer shall have the right, but not the obligation, to tender
the Aircraft for delivery (a) painted white and (b) fitted with an interior
finishing selected by Embraer at its reasonable discretion.

 

The taking of any such action by Embraer pursuant to this Article shall not
constitute a waiver or release of any obligation of Buyer under the Purchase
Agreement, nor a waiver of any event of default which may arise out of Buyer’s
non-performance of such obligation, nor an election or waiver by Embraer of any
remedy or right available to Embraer under the Purchase Agreement.

 

No compensation to Buyer or reduction of the Aircraft Basic Price shall be due
by virtue of the taking of any such actions by Embraer and Embraer shall be
entitled to charge Buyer for the amount of the reasonable expenses incurred by
Embraer in connection with the performance of or compliance with such agreement,
as the case may be, payable by Buyer within [***] from the presentation of the
respective invoice by Embraer to Buyer.

 

4.             REGISTRATION MARKS, TRANSPONDER AND ELT CODES:

 

The Aircraft shall be delivered to Buyer with the registration marks painted on
them. The registration marks, the transponder code and ELT protocol coding shall
be supplied to Embraer by Buyer no later than [***] before each relevant
Aircraft Contractual Delivery Date. Embraer shall be entitled to tender the

 

2

--------------------------------------------------------------------------------


 

Aircraft for delivery to Buyer without registration marks, with an inoperative
transponder and without setting the ELT protocol coding in case Buyer fails to
supply such information to Embraer in due time.

 

5. EXPORT CONTROL ITEMS

 

The Aircraft contains (i) an IESI (Integrated Electronic Standby Instrument
System) manufactured by Thales Avionics with an embedded QRS-11 gyroscopic
microchip used for emergency backup and flight safety information, and (ii) IRU
(Inertial Reference Unit) manufactured by Honeywell International. The IESI and
the IRU that are incorporated into this Aircraft are subject to export control
under United States of America law. Transfer or re-export of such items (whether
or not incorporated into the Aircraft), as well as their related technology and
software may require prior authorization from the US Government.

 

IT IS HEREBY AGREED AND UNDERSTOOD BY THE PARTIES THAT IF THERE IS ANY CONFLICT
BETWEEN THE TERMS OF THIS SCHEDULE “A” AND THE TERMS OF THE TECHNICAL
DESCRIPTION ABOVE REFERRED, THE TERMS OF THIS SCHEDULE “A” SHALL PREVAIL.

 

3

--------------------------------------------------------------------------------


 

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

[***]

 

[***]

 

--------------------------------------------------------------------------------